


EXECUTION VERSION



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 29, 2013

among

CHARLES RIVER LABORATORIES INTERNATIONAL, INC.,

The Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


BANK OF AMERICA, N.A.,
RBS CITIZENS, NATIONAL ASSOCIATION,
TD BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents,


DNB BANK ASA, NEW YORK BRANCH
and
U.S. BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
__________________________________


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RBS CITIZENS, NATIONAL ASSOCIATION,
TD SECURITIES (USA) LLC
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

        

--------------------------------------------------------------------------------




TABLE OF CONTENTS

--------------------------------------------------------------------------------



ARTICLE I Definitions
1

SECTION 1.01.    Defined Terms    1
SECTION 1.02.    Classification of Loans and Borrowings    31
SECTION 1.03.    Terms Generally    31
SECTION 1.04.    Accounting Terms; GAAP    32
ARTICLE II The Credits
32

SECTION 2.01.    Term Commitments    32
SECTION 2.02.    Procedure for Term Loan Borrowings    33
SECTION 2.03.    Repayment of Term Loans    33
SECTION 2.04.    Revolving Commitments    34
SECTION 2.05.    Revolving Loans and Borrowings    35
SECTION 2.06.    Requests for Revolving Borrowings    36
SECTION 2.07.    Swingline Loans    36
SECTION 2.08.    Letters of Credit    37
SECTION 2.09.    Funding of Borrowings    42
SECTION 2.10.    Interest Elections    42
SECTION 2.11.    Termination and Reduction of Commitments    44
SECTION 2.12.    Repayment of Revolving Loans; Evidence of Debt    45
SECTION 2.13.    Optional Prepayments    45
SECTION 2.14.    Mandatory Prepayments    46
SECTION 2.15.    Fees    46
SECTION 2.16.    Interest    47
SECTION 2.17.    Alternate Rate of Interest    48
SECTION 2.18.    Increased Costs    49
SECTION 2.19.    Break Funding Payments    50
SECTION 2.20.    Taxes    50
SECTION 2.21.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    53
SECTION 2.22.    Mitigation Obligations; Replacement of Lenders.    55
SECTION 2.23.    Prepayments Required Due to Currency Fluctuation    56
SECTION 2.24.    Incremental Facilities.    56
SECTION 2.25.    Defaulting Lenders    59
SECTION 2.26.    Existing Loans and Commitments    61
ARTICLE III Representations and Warranties
61

SECTION 3.01.    Organization; Powers    62
SECTION 3.02.    Authorization; Enforceability    62
SECTION 3.03.    Governmental Approvals; No Conflicts    62
SECTION 3.04.    Financial Condition; No Material Adverse Change    62
SECTION 3.05.    Properties    63
SECTION 3.06.    Litigation and Environmental Matters    63
SECTION 3.07.    Compliance with Laws and Agreements    63

2
        
        

--------------------------------------------------------------------------------




SECTION 3.08.    Investment Company Status    64
SECTION 3.09.    Taxes    64
SECTION 3.10.    ERISA    64
SECTION 3.11.    Disclosure    65
SECTION 3.12.    Security Documents    65
SECTION 3.13.    Federal Reserve Regulations    65
SECTION 3.14.    Solvency    65
ARTICLE IV Conditions
66

SECTION 4.01.    Fifth Amendment and Restatement Effective Date    66
SECTION 4.02.    Each Credit Event    68
ARTICLE V Affirmative Covenants
68

SECTION 5.01.    Financial Statements and Other Information    68
SECTION 5.02.    Notices of Material Events    70
SECTION 5.03.    Existence; Conduct of Business    71
SECTION 5.04.    Payment of Obligations    71
SECTION 5.05.    Maintenance of Properties; Insurance    71
SECTION 5.06.    Books and Records; Inspection Rights    71
SECTION 5.07.    Compliance    72
SECTION 5.08.    Use of Proceeds and Letters of Credit.    72
SECTION 5.09.    Additional Material Subsidiaries; Additional Collateral    72
SECTION 5.10.    Cash Management    74
SECTION 5.11.    Environmental Laws    74
SECTION 5.12.    Maintenance of Ratings    74
SECTION 5.13.    Further Assurances    74
SECTION 5.14.    Post-Closing Items.    74
ARTICLE VI Negative Covenants
75

SECTION 6.01.    Indebtedness.    75
SECTION 6.02.    Liens    76
SECTION 6.03.    Fundamental Changes    77
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions    77
SECTION 6.05.    Hedging Agreements    78
SECTION 6.06.    Disposition of Assets    79
SECTION 6.07.    Transactions with Affiliates    79
SECTION 6.08.    Restrictive Agreements    80
SECTION 6.09.    Amendment of Material Documents    80
SECTION 6.10.    Interest Coverage Ratio.    80
SECTION 6.11.    Leverage Ratio.    81
ARTICLE VII Events of Default
81

ARTICLE VIII The Administrative Agent
83


3
        
        

--------------------------------------------------------------------------------




ARTICLE IX Parent Borrower Guarantee
86

ARTICLE X Miscellaneous
89

SECTION 10.01.    Notices    89
SECTION 10.02.    Waivers; Amendments    90
SECTION 10.03.    Expenses; Indemnity; Damage Waiver    91
SECTION 10.04.    Successors and Assigns    92
SECTION 10.05.    Survival    96
SECTION 10.06.    Counterparts; Integration; Effectiveness    96
SECTION 10.07.    Severability    97
SECTION 10.08.    Right of Setoff    97
SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Judgment Currency    97
SECTION 10.10.    WAIVER OF JURY TRIAL    98
SECTION 10.11.    Headings    98
SECTION 10.12.    Confidentiality    98
SECTION 10.13.    Interest Rate Limitation    99
SECTION 10.14.    Joint Creditors    99
SECTION 10.15.    Collateral Release    100
SECTION 10.16.    USA PATRIOT Act    100
SECTION 10.17.    Elimination of Anti-Social Forces    100


SCHEDULES:
Schedule 1.01 — Mortgaged Properties
Schedule 2.01 — Term Commitments
Schedule 2.04 — Revolving Commitments
Schedule 2.08 — Existing Letters of Credit
Schedule 3.01 — Subsidiaries
Schedule 3.10 — Funding Deficiency
Schedule 6.01 — Existing Indebtedness
Schedule 6.08 — Existing Restrictions


EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B-1 — Form of Opinion of Special New York Counsel
Exhibit B-2 — Form of Opinion of General Counsel for the Consolidated Entities
Exhibit B-3 — Form of Opinion of Special Dutch Counsel
Exhibit B-4 — Form of Opinion of Special Luxembourg Counsel
Exhibit B-5 — Form of Opinion of Special Japanese Counsel
Exhibit B-6 — Form of Opinion of Special UK Counsel
Exhibit C — Form of Guarantee Agreement
Exhibit D — Form of Pledge Agreement
Exhibit E — Form of Security Agreement
Exhibit F — Form of Mortgage
Exhibit G — Form of Incremental Facility Activation Notice

4
        
        

--------------------------------------------------------------------------------




Exhibit H — Form of Exemption Certificate
Exhibit I — Form of Fifth Amendment and Restatement Acknowledgement and
Confirmation Agreement







5
        
        

--------------------------------------------------------------------------------




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 29, 2013, among
CHARLES RIVER LABORATORIES INTERNATIONAL, INC., the Subsidiary Borrowers party
hereto, the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
WHEREAS, the Parent Borrower, the Subsidiary Borrowers, the Existing Lenders and
the Administrative Agent are parties to the Existing Credit Agreement; and
WHEREAS, the Lenders consent to the amendment and restatement of the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2.25% Convertible Note Indenture” means the Indenture dated as of June 12, 2006
from the Parent Borrower to U.S. Bank National Association, as Trustee, as in
effect on the Fifth Amendment and Restatement Effective Date and as amended from
time to time in accordance with Section 6.09, pursuant to which the Parent
Borrower issued the 2.25% Convertible Notes.
“2.25% Convertible Notes” means the $350,000,000 Senior Convertible Notes due
June 15, 2013, as in effect on the Fifth Amendment and Restatement Effective
Date and as amended from time to time in accordance with Section 6.09, issued
pursuant to the terms of the 2.25% Convertible Note Indenture.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning assigned to such term in Section 10.16.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that with
respect to any Eurocurrency Borrowing denominated in Sterling, euro or Yen, the
Adjusted LIBO Rate shall mean the LIBO Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder (the “U.S. Administrative
Agent”); provided that for purposes of Borrowings denominated in euro or
Sterling, the Administrative Agent shall be

        

--------------------------------------------------------------------------------




J.P. Morgan Europe Limited and for purposes of Borrowings denominated in Yen,
the Administrative Agent shall be JPMorgan Chase Bank, N.A., Tokyo Branch.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Fifth Amended and Restated Credit Agreement, dated as of
May 29, 2013, among the Parent Borrower, the Subsidiary Borrowers, the Lenders
and the Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time.
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Fifth Amendment and Restatement Effective Date , the
Commitments then in effect and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of such Lender’s Term Loans and Delayed Draw Term Loan
Commitments and (ii) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Credit Exposure then outstanding.
“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Margin for Eurocurrency Loans”, “Applicable Margin for ABR Loans” or “Commitment
Fee”, as the case may be, based upon the Leverage Ratio applicable on such date:

2
        
        

--------------------------------------------------------------------------------




 
Leverage Ratio
Applicable Margin
Eurocurrency Loans
Applicable Margin
ABR Loans
Commitment Fee
Level I
≥ 2.75:1.00
1.50%
0.50%
0.275%
Level II
≥ 2.25:1.00 but < 2.75:1.00
1.25%
0.250%
0.225%
Level III
≥ 1.75:1.00 but < 2.25:1.00
1.125%
0.125%
0.20%
Level IV
< 1.75:1.00
1.00%
0%
0.20%

For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Consolidated Entities based upon the
financial statements delivered pursuant to Section 5.01(a) or (b); and (b) each
change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next change in the Applicable Rate; provided that the Leverage Ratio shall
be deemed to be in Level I (i) at any time that an Event of Default under
paragraph (a) or (b) of Article VII has occurred and is continuing or (ii) if
the Parent Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), during the
period from the expiration of the time for delivery thereof until such financial
statements are delivered. The Leverage Ratio shall be deemed to be Level II from
the period commencing on the Fifth Amendment and Restatement Effective Date
through the date immediately preceding the delivery of financial statements
covering the fiscal quarter ended June 29, 2013 pursuant to Section 5.01(b).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arkansas Facility” means the real property located in Redfield, Arkansas at 100
East Boone Street.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

3
        
        

--------------------------------------------------------------------------------




“Borrowers” means the Parent Borrower and the Subsidiary Borrowers, each, a
“Borrower”.
“Borrowing” means (a) Term Loans of the same Type and made to the same Borrower,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Revolving Loans of the
same Type and currency and made to the same Borrower, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.02 or 2.06.
“Boryokudan Member Etc.” shall have the meaning set forth in Section 10.17(a).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day”, when used in connection
with (i) a Eurocurrency Loan, shall also exclude any day on which banks are not
open for dealings in dollar, euro or Sterling deposits in the London interbank
market, (ii) a Multicurrency Revolving Loan denominated in euros shall also
exclude any day on which (x) commercial banks in London are authorized or
required by law to remain closed or (y) TARGET is authorized or required by law
to remain closed, (iii) a Multicurrency Revolving Loan denominated in Sterling
shall also exclude any day on which commercial banks in London are authorized or
required by law to remain closed and (iv) a Yen Revolving Loan shall also
exclude any day on which commercial banks in Tokyo, Japan are authorized or
required by law to remain closed.
“Calculation Time” has the meaning assigned to such term in Section 2.23(a).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be reflected as capital
expenditures under GAAP on a consolidated statement of cash flows of such Person
and its subsidiaries; provided however, that Capital Expenditures shall not
include:
(a)     expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or

4
        
        

--------------------------------------------------------------------------------




otherwise to acquire, maintain, develop, construct, improve, upgrade or repair
assets or properties useful in the business of the Parent Borrower or its
Subsidiaries within 12 months of receipt of such proceeds;
(b)    interest capitalized in accordance with GAAP during such period;
(c) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding the Parent Borrower
or any Subsidiary) and for which neither the Parent Borrower nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period);
(d)    the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, or
(e)    Investments constituting any Permitted Acquisition.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
convertible preferred equity certificates (“CPECs”) issued by Charles River
Laboratories Luxembourg S.a.r.l.), any and all equivalent ownership or
participation interests in a Person (other than a corporation) and any and all
warrants, rights or options to purchase any of the foregoing. For the purposes
of Section 5.09 and related provisions in the Loan Documents, CPECs shall be
considered voting Capital Stock.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Parent Borrower; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Parent Borrower by Persons who were neither (i) nominated by the board of
directors of the Parent Borrower nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of the Parent Borrower by any
Person or group; or (d) the occurrence of a change of control (or similar event,
howsoever defined) under and as defined in any indenture or other agreement in
respect of any Indebtedness to which any Loan Party is a party.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (provided that (i) all requests, rules, guidelines,
requirements and directives concerning capital adequacy or liquidity promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or by United States or
foreign regulatory authorities, in each case pursuant to Basel III, and (ii) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in

5
        
        

--------------------------------------------------------------------------------




implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented; provided further
that the Borrowers shall only be responsible for increased costs under Section
2.18(b) pursuant to the above clauses (i) and (ii) to the extent that such costs
are generally being passed on by the applicable Lender to similarly situated
borrowers), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.18(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans or
Swingline Loans.
“Co-Documentation Agent” means each of DNB Bank ASA, New York Branch and U.S.
Bank, National Association.
“Co-Syndication Agent” means each of Bank of America, N.A., RBS Citizens,
National Association, TD Bank, N.A. and Wells Fargo Bank, National Association.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all of the right, title and interest of each Consolidated
Entity in and to the property in which such Person has granted a Lien to the
Administrative Agent for its benefit and the ratable benefit of the Lenders
under any Loan Document.
“Commitment” means, with respect to each Lender, the Term Commitment and the
Revolving Commitment of such Lender.
“Commitment Parties” means J.P. Morgan Securities LLC, JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A.,
RBS Citizens, N.A., TD Securities (USA) LLC, TD Bank, N.A., Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, minus the aggregate non-cash amount of extraordinary or nonrecurring
gains of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining Consolidated Net Income for such
period, the sum of (a) the aggregate amount of Consolidated Interest Expense
(plus, solely for purposes of the calculation of Consolidated EBITDA, any
non-cash interest expense that would otherwise be included in the definition of
“Consolidated Interest Expense” but for the qualification “total cash” in the
definition thereof)

6
        
        

--------------------------------------------------------------------------------




for such period, plus (b) the aggregate amount of income tax expense for such
period, plus (c) the aggregate amount of depreciation, amortization and other
non-cash charges and expenses for such period, all as determined on a
consolidated basis with respect to the Consolidated Entities in accordance with
GAAP, plus (d) the aggregate non-cash amount of extraordinary or nonrecurring
losses or expenses for such period, plus (e) the aggregate amount of non-cash
equity compensation expense for such period, plus (f) transaction and evaluation
costs associated with Permitted Acquisitions for such period. For any period
after the commencement of which the Parent Borrower or any of its Subsidiaries
shall have (1)(x) consummated the acquisition of a Person (or part thereof) in a
Permitted Acquisition for an aggregate consideration in excess of $20,000,000 or
(y) made a Disposition yielding gross proceeds in excess of $20,000,000,
Consolidated EBITDA shall be determined on a pro forma basis as if (2)(x) such
Person (or part thereof) was acquired or (y) such Disposition was made at the
beginning of such period and after giving effect to any adjustments (including,
without limitation, operating and expense reductions and other synergistic
benefits) permitted pursuant to Regulation S-X under the Securities Act of 1933,
as amended; provided that the Parent Borrower shall have delivered to the
Lenders acceptable financial statements of any such Person (or part thereof)
referred to in (1)(x) above as required under Section 5.01(c).
“Consolidated Entity” means the Parent Borrower or any Subsidiary whose accounts
are or are required to be consolidated or included with the accounts of the
Parent Borrower in accordance with GAAP.
“Consolidated Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Consolidated Entities
outstanding as of such date, as determined on a consolidated basis in accordance
with GAAP and solely to the extent any such Indebtedness is reflected on the
balance sheet of the Consolidated Entities as of such date.
“Consolidated Interest Expense” means for any period, the total cash interest
expense (including the interest component in respect of Capital Lease
Obligations) of the Consolidated Entities during such period with respect to all
outstanding Indebtedness of the Consolidated Entities as determined on a
consolidated basis in accordance with GAAP (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP); provided that for the purposes of determining the
Interest Coverage Ratio for the periods ending on the last day of each of the
first, second and third fiscal quarters following the Fifth Amendment and
Restatement Effective Date , Consolidated Interest Expense for the relevant
period shall be deemed to equal Consolidated Interest Expense for such fiscal
quarter (and, in the case of the latter two such determinations, for such fiscal
quarter and each previous fiscal quarter ending after the Fifth Amendment and
Restatement Effective Date ) multiplied by 4, 2 and 4/3, respectively.
“Consolidated Net Income” means, for any period, net income or loss of the
Consolidated Entities for such period after deducting and eliminating all items
attributable to

7
        
        

--------------------------------------------------------------------------------




interests in minority investments, as determined on a consolidated basis in
accordance with GAAP.
“Consolidated Subordinated Indebtedness” means, at any date of determination
thereof, the 2.25% Convertible Notes and any other Indebtedness of the Parent
Borrower that is expressly subordinated to the Obligations on the same or other
terms and conditions acceptable to the Required Lenders in their sole
discretion.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether as a
trustee or through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“CRCSN” has the meaning assigned to such term in Section 6.04(l).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed, within three Business Days of the date required to be
funded by it hereunder, to fund any portion of its (i) Loans or (ii)
participations in Letters of Credit or Swingline Loans, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or waived by the Required
Lenders and a court of competent jurisdiction has not determined that such
condition precedent has in fact been satisfied, (b) notified the Parent
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied or waived by the
Required Lenders and a court of competent jurisdiction has not determined that
such condition precedent can in fact be satisfied) or under other agreements
generally in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans or participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a

8
        
        

--------------------------------------------------------------------------------




bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be deemed a Defaulting Lender
under this clause (e) solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Delayed Draw Borrowing Date” shall have the meaning set forth in Section 2.01.
“Delayed Draw Term Loan” means a term loan made on the Delayed Draw Borrowing
Date pursuant to Section 2.01(b).
“Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Delayed Draw Term Loans to the
Borrower in an aggregate principal amount equal to the amount set forth under
the heading “Delayed Draw Term Commitment” opposite such Lender’s name on
Schedule 2.01. The aggregate amount of the Lenders’ Delayed Draw Term
Commitments as of the Fifth Amendment and Restatement Effective Date is
$150,000,000.
“Delayed Draw Term Loan Lender” means a Lender with an outstanding Delayed Draw
Term Loan Commitment or an outstanding Delayed Draw Term Loan.
“Delayed Draw Term Loan Commitment Period ” means the period commencing on the
Fifth Restatement Effective Date and ending on June 17, 2013.
“Disclosed Matters” means the public filings with the Securities and Exchange
Commission made by the Parent Borrower or any of its Subsidiaries on Schedule
14A, Form S-4, Form 8-K, Form 10-Q, Form 10-K or Form 10 (as filed at least
three days prior to the Fifth Amendment and Restatement Effective Date ).
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (but
shall exclude, as to any Person, the issuance by such Person of its Capital
Stock, any Recovery Event as to any asset of such Person or any dividend or
other distribution (whether in cash, securities or other property), or setting
aside of property for any dividend or other distribution by such Person
incidental to its Capital Stock). The terms “Dispose” and “Disposed of” shall
have correlative meanings.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in dollars, such amount, and (b) with respect to any amount
denominated in

9
        
        

--------------------------------------------------------------------------------




euro, Sterling or Yen, the equivalent in dollars of such amount determined by
the Administrative Agent in accordance with normal banking industry practice
using the Exchange Rate on the date of determination of such equivalent. In
making any determination of the Dollar Equivalent (for purposes of calculating
the amount of Loans to be borrowed from the respective Lenders on any date or
for any other purpose), the Administrative Agent shall use the relevant Exchange
Rate in effect on the date on which the applicable Borrower delivers a Borrowing
Request (which, in accordance with Section 2.06, may be telephonic) for Loans or
on such other date upon which a Dollar Equivalent is required to be determined
pursuant to the provisions of this Agreement. As appropriate, amounts specified
herein as amounts in dollars shall be or include any relevant Dollar Equivalent
amount.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Parent Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction in the United States.
“Effective Date Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make a Term Loan on the Fifth Amendment and
Restatement Effective Date in an amount not to exceed the amount set forth under
the heading “Effective Date Term Commitment” opposite such Lender’s name on
Schedule 2.01. The aggregate amount of the Lenders’ Term Commitments as of the
Fifth Amendment and Restatement Effective Date is $270,000,000.
“Effective Date Term Facilities” means the Effective Date Term Commitments and
the Effective Date Term Loans made thereunder.
“Effective Date Term Lenders” means the Persons listed on Schedule 2.01 with an
Effective Date Term Commitment and any other Person that shall have become an
Effective Date Term Lender pursuant to (i) an Assignment and Assumption or (ii)
Section 2.24; in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Effective Date Term Loan” means a term loan made by a Lender to the Parent
Borrower on the Fifth Amendment and Restatement Effective Date pursuant to
Section 2.01(a).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

10
        
        

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Sections 302 and
303 of ERISA and Sections 412 and 4971 of the Code, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Domestic Plan
(other than an event for which the 30-day notice period is waived); (b) any
failure by any Domestic Plan to satisfy the minimum funding standards (within
the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Domestic Plan, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Domestic Plan;
(d) the incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any
Domestic Plan; (e) a determination that any Domestic Plan is in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (f) the
receipt by the Parent Borrower or any ERISA Affiliate from the PBGC or any other
Governmental Authority or a plan administrator of any notice relating to an
intention to terminate any Domestic Plan or Domestic Plans or to appoint a
trustee to administer any Domestic Plan or Domestic Plans under Section 4042 of
ERISA; (g) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Domestic Plan or Multiemployer Plan; (h) the receipt by the Parent Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA; or (i) any Foreign Plan Event.
“euro” or “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in euro, means
immediately available, freely transferable funds in such currency.

11
        
        

--------------------------------------------------------------------------------




“Eurocurrency” means, when used in reference to any Loan or Borrowing, a Loan,
or the Loans comprising such Borrowing, that are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, with respect the applicable currency on a particular
date, the rate at which the applicable currency may be exchanged into dollars,
as set forth at 11:00 a.m. Local Time on such date on the applicable Reuters
Screen page. In the event that such rate does not appear on the applicable
Reuters currency page, the Exchange Rate with respect to the applicable currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Parent Borrower or, in the absence of such agreement, such Exchange Rate
shall instead be the spot rate of exchange of the Administrative Agent in the
London interbank or other market where its foreign currency exchange operations
in respect of the applicable currency are then being conducted, at or about
11:00 a.m., Local Time, at such date for the purchase of dollars with the
applicable currency, for delivery two Business Days later; provided, however,
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Hedging Obligation” means with respect to any Guarantor, (a) any
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Hedging Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Hedging
Obligation or (b) any other Hedging Obligation designated as an “Excluded
Hedging Obligation” of such Guarantor as specified in any agreement between the
relevant Loan Party and swap counterparty applicable to such Hedging
Obligations. If a Hedging Obligation arises under a master agreement governing
more than one Hedging Agreement, such exclusion shall apply only to the portion
of such Hedging Obligation that is attributable to Hedging Agreements for which
such Guarantee or security interest is or becomes illegal.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) income, franchise
or any branch profits taxes, (b) taxes imposed solely by reason of any present
or former connection between the Administrative Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made on account of any
obligation of the Loan Parties hereunder and the jurisdiction imposing such
taxes, other than any such connection arising as a result of any Loan Document
or any transaction contemplated thereby, (c) any withholding tax imposed under
FATCA and (d) in the case of a

12
        
        

--------------------------------------------------------------------------------




Foreign Lender (other than an assignee pursuant to a request by a Loan Party
under Section 2.22(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of such new lending office (or assignment), to receive
additional amounts from such Loan Party with respect to such withholding tax
pursuant to Section 2.20(a).
“Existing Credit Agreement” means the Fourth Amended and Restated Credit
Agreement, dated as of September 23, 2011, among the Parent Borrower, the
subsidiaries of the Parent Borrower party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Lenders” means the lenders party to the Existing Credit Agreement.
“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.08.
“Existing Mortgaged Properties” means the properties of the Parent Borrower
and/or its Subsidiaries subject to a mortgage under the Existing Credit
Agreement.
“Exiting Lender” has the meaning provided in Section 2.26.
“Facility” means each of (a) the Term Facility and (b) the Revolving Facilities.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended or successor version that is substantially comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(c)(1) of the Code promulgated thereunder or published
administrative guidance implementing such Sections.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fifth Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).
“Financial Officer” means the chief financial officer or, if there is no chief
financial officer, the principal accounting officer (or similarly designated
officer) of the Parent Borrower.
“Fitch” shall mean Fitch Investors Service, Inc.

13
        
        

--------------------------------------------------------------------------------




“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statute thereto, (iii) the National Flood
Insurance Reform Act of 1994, and (iv) the Flood Insurance Reform Act of 2004,
each as now or hereafter in effect or any successor statute thereto.
“Foreign Lender” means any Lender that (a) if the Borrower is a U.S. Person, is
organized under the laws of, or, for United States income tax purposes, is
treated as a resident of, any jurisdiction outside the United States of America
and (b) if the Borrower is not a U.S. Person, a Lender that is a resident or
organized under the law of a jurisdiction other than that in which the Borrower
is a resident for tax purposes.
“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that (a) is not subject
to US law, (b) is maintained or contributed to by any Borrower or any Foreign
Subsidiary for the benefit of employees employed outside of the United States
and (c) is required under applicable law to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained by a
Governmental Authority.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure of any Borrower or any Foreign Subsidiary to make or
accrue, as applicable, any contributions or payments, as required by applicable
law, on or before the due date for such contributions or payments, (c) the
receipt of a notice by a Governmental Authority relating to the intention to
terminate any such Foreign Plan or to appoint a trustee to administer any such
Foreign Plan, or to the insolvency of any such Foreign Plan, or (d) the
incurrence of any liability of the Consolidated Entities under applicable law on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein.
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any jurisdiction in the United States of America.
“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.
“Funding Office” means the office of the Administrative Agent specified in
Section 10.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

14
        
        

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States of
America, applied in respect of all terms of an accounting or financial nature
used herein in accordance with Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning assigned to such term in Section 10.04(h).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guarantee Agreement” means each Guarantee delivered by the applicable Material
Domestic Subsidiary to the Administrative Agent whereby such Material Domestic
Subsidiary shall guarantee the obligations under the Loan Documents, which
Guarantee shall be substantially in the form of Exhibit C, as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.
“Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent, (c)
the Issuing Bank, (d) each counterparty to a Hedging Agreement entered into with
one or more of the Loan Parties if such counterparty was a Lender (or an
affiliate of a Lender) at the time the Hedging Agreement was entered into and
(e) the successors and assigns of each of the foregoing.
“Guarantors” means the Subsidiaries that are or become parties to a Guarantee
Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

15
        
        

--------------------------------------------------------------------------------




“Hedging Agreement” means any swap agreement (as defined in 11 U.S.C. §101) or
other interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.
“Hedging Obligations” means any Obligations of any Loan Party in respect of any
Hedging Agreement.
“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Parent Borrower most recently ended, have gross
assets with a value in excess of 7.50% of the consolidated total assets of the
Consolidated Entities or revenues representing in excess of 10% of the total
revenues of the Consolidated Entities on a consolidated basis for the four
fiscal quarters ended as of such date and (b) taken together with all Immaterial
Subsidiaries as of the last day of the fiscal quarter of the Parent Borrower
most recently ended, did not have gross assets with a value in excess of 7.50%
of consolidated total assets of the Consolidated Entities or revenues
representing in excess of 10% of total revenues of the Consolidated Entities on
a consolidated basis for the four fiscal quarters ended as of such date. Each
Immaterial Subsidiary shall be set forth in Schedule 3.01, and the Parent
Borrower shall update such Schedule from time to time after the Fifth Amendment
and Restatement Effective Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the Parent Borrower may determine).
“Increased Amount Date” has the meaning assigned to such term in Section
2.24(a).
“Incremental Amount” means, at any time, the excess, if any, of (a) $350,000,000
over (b) the aggregate amount of all Incremental Term Loans made plus all
Incremental Revolving Commitments established prior to such time (but after the
Fifth Amendment and Restatement Effective Date ) pursuant to Section 2.24(a).
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders.
“Incremental Facility” means any facility established by the Lenders pursuant to
Section 2.24.
“Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit G.
“Incremental Revolving Commitment” means the Revolving Commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to a
Borrower.

16
        
        

--------------------------------------------------------------------------------




“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loans” means the Revolving Loans made by one or more
Lenders to a Borrower pursuant to Section 2.24.
“Incremental Term Lender” means each Lender which holds an Incremental Term
Loan.
“Incremental Term Loans” means the term loans made by one or more Lenders to a
Borrower pursuant to Section 2.24.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (including installment obligations but excluding
accounts payable incurred in the ordinary course of business for which
collection proceedings have not been commenced), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person and all obligations of such
Person under Synthetic Leases, (h) all obligations, contingent or otherwise, of
such Person as an account party or applicant in respect of letters of credit and
letters of guaranty, (i) the net obligations of such Person in respect of
Hedging Agreements, (j) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances and (k) all obligations of such Person
arising with respect to Capital Stock that is mandatorily redeemable or
redeemable at the option of the holder of such Capital Stock. In determining the
amount of Indebtedness of such Person of the type referred to in clause (e) or
(f) above, the amount thereof shall be equal to the lesser of (i) the amount of
the guarantee provided or the fair market value of collateral pledged (as
applicable) and (ii) the amount of the underlying Indebtedness of such other
Person so guaranteed or secured. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information Memorandum” means the Confidential Information Materials dated May
2013 relating to the Parent Borrower and the Transaction.
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

17
        
        

--------------------------------------------------------------------------------




“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA less the aggregate amount of Capital Expenditures of the Consolidated
Entities (excluding the principal amount of Indebtedness (other than any Loans)
incurred in connection with such expenditures) to (b) Consolidated Interest
Expense, in each case, for the period of four consecutive fiscal quarters of the
Consolidated Entities ended on or most recently ended as of such date (except as
provided in the definition of Consolidated Interest Expense).
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurocurrency Loan with an Interest Period of one week or one, two or three
months, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of six months’ duration, that day three months after the first
day of such Interest Period and the last day of such Interest Period and
(c) with respect to any Swingline Loan, the Swingline Loan Maturity Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the applicable Borrower may elect; provided, that (a)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period longer than one week that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and any
such other Lender, or affiliate of a Lender, reasonably acceptable to the
Administrative Agent as may be appointed by the Parent Borrower from time to
time and which appointment is accepted by such Lender or Lender affiliate in its
sole discretion, each in its capacity as an issuer of Letters of Credit
hereunder, and any successors in such capacity as provided in Section 2.08. An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
“Japanese Borrower” means Charles River Laboratories Japan, Inc.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

18
        
        

--------------------------------------------------------------------------------




“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower at such time. The LC Exposure of any Lender at any time shall be
its USD Revolving Commitment Percentage of the total LC Exposure at such time.
“Lenders” means Term Lenders and the Revolving Lenders. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Leverage Ratio” means, on any date, the ratio of (a)(i) Consolidated
Indebtedness plus (ii) the aggregate outstanding attributed principal amount
under any Receivables Financing Program incurred in accordance with this
Agreement, as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Consolidated Entities ended on or most
recently ended as of such date.
“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
dollars or Sterling for any Interest Period, the London interbank offered rate
as administered by the British Bankers Association (or any other person which
takes over the administration of that rate) for the applicable currency and
period as appearing on pages LIBOR01 or LIBOR02 of the Reuters Screen (or on any
successor or substitute page on such screen, or on the appropriate page of such
other information service which publishes that rate from time to time in place
of Reuters, collectively with the Reuters screen rates set forth in clauses (b)
and (c) below, “Screen Rates” and each a “Screen Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period (or, with respect to Eurocurrency Borrowings in Sterling, on the first
day of such Interest Period), (b) with respect to any Eurocurrency Borrowing
denominated in euros for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 (it being understood that this rate is the euro interbank
offered rate (known as the “EURIBOR Rate”) sponsored by the Banking Federation
of the European Union (known as the “FBE”) and the Financial Markets Association
(known as the “ACI”)) at approximately 10:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in euro with a maturity comparable to such Interest Period and (c) with respect
to any Eurocurrency Borrowing denominated in Yen for any Interest Period, the
rate per annum appearing on the TIBM Page under the caption “Average of 10
Banks” of Reuters (or on any successor or substitute page on such screen, or on
the appropriate page of such other information service which publishes that rate
from time to time in place of Reuters) at approximately 11:00 a.m., Tokyo time,
two Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Yen with a maturity comparable to such Interest Period. In the
absence of a period comparable to the Interest Period being available as a
Screen Rate, (a “Discontinued Interest Period”), then (provided there are Screen
Rates for other Interest Periods for the applicable currency) the LIBO Rate
shall mean the Interpolated Screen Rate as of approximately 11:00 a.m., London
time (or in the case of Yen, approximately 11:00 a.m. Tokyo time), two Business
Days prior to the commencement of such Interest Period (or, with respect to
Eurocurrency Borrowings in Sterling, on the first day of such Interest Period).
“Interpolated Screen Rate” means the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding

19
        
        

--------------------------------------------------------------------------------




absent manifest error) to be equal to the rate which results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available for the applicable currency) which is less than
the relevant Discontinued Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for the applicable
currency) which exceeds the relevant Discontinued Interest Period, each as of
approximately 11:00 a.m., London time, (or in the case of Yen, approximately
11:00 a.m. Tokyo time) two Business Days prior to the commencement of the
Discontinued Interest Period (or, with respect to Eurocurrency Borrowings in
Sterling, on the first day of such Interest Period).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, each Security Document and each Hedging
Agreement between a Loan Party and a Lender or an Affiliate of a Lender, as each
may be amended or supplemented from time to time.
“Loan Parties” means the Borrowers and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) London time, in the case of any Loan denominated in euro
or Sterling, (ii) Tokyo time, in the case of an Loan denominated in Yen and
(iii) New York City time, in all other instances.
“Majority Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount the Term Loans or the
total Revolving Credit Exposures, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the total Revolving
Commitments).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Consolidated
Entities taken as a whole, (b) the ability of any Loan Party to perform, or the
enforceability against any Loan Party of, any of its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.
“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary; provided that, for purposes of Sections 5.09(a)(i) and (ii), no
Receivables Subsidiary shall be deemed to be a Material Domestic Subsidiary.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the

20
        
        

--------------------------------------------------------------------------------




Consolidated Entities in an aggregate principal amount exceeding $25,000,000 in
the aggregate. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Consolidated Entity in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Consolidated Entity would be required to pay
if such Hedging Agreement were terminated at such time.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Maturity Date” means the date that is the fifth anniversary of the Fifth
Amendment and Restatement Effective Date .
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Properties” means the real properties listed on Schedule 1.01, and
any real property that becomes subject to a Mortgage pursuant to Section 5.09.
“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit F (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded or as shall otherwise be agreed
to by the Parent Borrower and the Administrative Agent).
“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Lender (which is a sublimit of the
Revolving Commitment of such Lender) to make Multicurrency Revolving Loans, as
such commitment may be (a) reduced from time to time pursuant to Section 2.11,
(b) increased from time to time pursuant to Section 2.24, or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The amount of each Lender’s Multicurrency Revolving
Commitment as of the Fifth Amendment and Restatement Effective Date is set forth
on Schedule 2.04, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Multicurrency Revolving Commitment as of the date
of such Assignment and Assumption, as applicable. The Dollar Equivalent of the
aggregate amount of the Lenders’ Multicurrency Revolving Commitments as of the
Fifth Amendment and Restatement Effective Date is $300,000,000.
“Multicurrency Revolving Commitment Percentage” means, with respect to any
Revolving Lender, the percentage of the total Multicurrency Revolving
Commitments represented by such Lender’s Multicurrency Revolving Commitment;
provided that in the case of Section 2.25 when a Defaulting Lender shall exist,
“Multicurrency Revolving Commitment Percentage” shall mean the percentage of the
total Multicurrency Revolving Commitments (disregarding any Defaulting Lender’s
Multicurrency Revolving Commitment) represented by such Lender’s Multicurrency
Revolving Commitment. If the Multicurrency Revolving Commitments have terminated
or expired, the Multicurrency Revolving Commitment Percentages shall be
determined based upon the Multicurrency Revolving Commitments most recently in
effect, giving effect to any assignments.

21
        
        

--------------------------------------------------------------------------------




“Multicurrency Revolving Facility” means the Multicurrency Revolving Commitments
and the extensions of credit made thereunder.
“Multicurrency Revolving Lenders” means the Persons listed on Schedule 2.04
under the heading “Multicurrency Revolving Lenders”, any Incremental Revolving
Lender that becomes a Multicurrency Revolving Lender pursuant to Section 2.24
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Multicurrency Revolving Loan” means a revolving credit loan denominated in euro
or Sterling, including any Incremental Revolving Loan denominated in euro or
Sterling.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, in connection with any issuance or incurrence of
Indebtedness or Receivable Financing Program, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) each payment required to be made
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral, (c) all other monetary
obligations, including fees (including fees and disbursements of counsel),
costs, expenses, guaranties and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Loan Party to the Administrative Agent or any Lender under this Agreement
and the other Loan Documents and (d) all monetary obligations of each Loan Party
under each Hedging Agreement entered into with any counterparty that was a
Lender (or an Affiliate of a Lender) at the time such Hedging Agreement was
entered into. Notwithstanding the foregoing, the Obligations of any Guarantor
shall not include any Excluded Hedging Obligations of such Guarantor.
“Other Taxes” means any and all present or future recording, stamp, documentary
excise, transfer, sales, property or similar taxes, charges or levies imposed by
any Governmental Authority arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document including any interest, additions to tax or penalties
applicable thereto.

22
        
        

--------------------------------------------------------------------------------




“Parent Borrower” means Charles River Laboratories International, Inc., a
corporation organized under the laws of Delaware.
“Participating Member State” means a member of the European Community that
adopts or has adopted the euro as its currency in accordance with legislation of
the European Community relating to Economic and Monetary Union Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation as defined in section 4002
of ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, if immediately after giving effect thereto: (a) such
acquisition is of the majority of the assets of, or Capital Stock in, a Person
or division or line of business or other business unit of a Person and relates
to the business conducted by the Consolidated Entities as of the date hereof or
in a business reasonably related thereto; (b) no Event of Default shall have
occurred and be continuing or would result therefrom; (c) all transactions
related thereto shall be consummated in accordance with applicable laws; (d) any
acquired or newly formed corporation, partnership or limited liability company
shall be a Subsidiary and all actions required to be taken, if any, with respect
to such acquired or newly formed Subsidiary under Section 5.09 shall have been
taken or will be taken within the time periods specified therein; and (e) the
Consolidated Entities shall be in compliance, on a pro forma basis after giving
effect to such acquisition or formation, with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if such acquisition and related
financings or other transactions had occurred on the first day of the period for
testing such compliance and, if the consideration provided in connection with
such acquisition exceeds $40,000,000, then the Parent Borrower shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all financial information as required under Section 5.01(c) for
the Person or assets to be acquired.
“Permitted Additional Indebtedness” means senior unsecured or subordinated
Indebtedness, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption, mandatory prepayment or sinking fund obligation prior to
the Maturity Date in effect as at the time such Indebtedness is incurred (other
than as a result of a change of control and acceleration rights after an event
of default), (b) of which no Domestic Subsidiary of the Parent Borrower is a
guarantor that is not a Guarantor and (c) if on the date of the incurrence of
such Indebtedness, (i) no Event of Default shall have occurred and be continuing
or would result from the incurrence of such Indebtedness and (ii) the
Consolidated Entities are in compliance, on a pro forma basis after giving
effect to the incurrence of such Indebtedness with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if the incurrence of such
Indebtedness and the application of the proceeds thereof had occurred on the
first day of the period for testing such compliance; provided that a certificate
of the Financial Officer delivered to the Administrative Agent at least ten
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with the basis of
determination of pro forma covenant compliance referred to above, stating that
the Parent

23
        
        

--------------------------------------------------------------------------------




Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that (i) are not overdue by more than 30 days or (ii) are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII (and liens securing bonds or letters of
credit posted to bond any such judgment);
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Consolidated Entity; and
(g)    with respect to each Mortgaged Property, the liens and other title
matters listed on Schedule B to the title policy covering such Mortgaged
Property or as is reasonably acceptable to the Administrative Agent;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any obligation imposed pursuant to Section 430(k) of
the Code or 303(k) of ERISA.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof);
(b)    investments in commercial paper;

24
        
        

--------------------------------------------------------------------------------




(c)    investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    corporate obligations, bank obligations, Yankee bonds, medium-term notes
and deposit notes;
(f)    municipal bonds, notes and commercial paper (taxable or tax exempt);
(g)    auction rate securities (taxable or tax exempt), variable rate demand
notes, puttable bonds and asset backed securities;
(h)    mutual funds investing predominantly in the Permitted Investments listed
in subparagraphs (a) through (g) above; and
(i)    with respect to a Foreign Subsidiary, securities issued by any foreign
government or any political subdivision of any foreign government or any public
instrumentality thereof in the jurisdiction of domicile of such Foreign
Subsidiary;
provided that (i) all Permitted Investments with a maturity of less than one
year shall bear at least, from two of the following rating services, a rating of
at least A1 by S&P, P1 by Moody’s and/or F1 by Fitch and (ii) all Permitted
Investments with a maturity of one year or more (other than Permitted
Investments referred to in clauses (a) and (i) above) shall bear at least, from
one of the following rating services, a rating of at least A by S&P, A2 by
Moody’s and/or A by Fitch; provided further that at least 90% of the all
Permitted Investments at any time will have a maximum effective maturity of two
years or less.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means a Domestic Plan or a Foreign Plan.
“Pledge Agreement” means each pledge agreement delivered by the Parent Borrower
or any applicable Material Domestic Subsidiary to the Administrative Agent,
whereby such Person shall grant to the Administrative Agent a first-priority
Lien on Indebtedness and Capital Stock held by such Person to secure the
Obligations, which pledge agreement shall be substantially in the form of
Exhibit D, as amended, supplemented, restated, amended and restated or otherwise
modified from time to time or, in the case of any pledge agreement with respect
to the pledge of any Capital Stock of a first-tier Foreign Subsidiary which is
directly

25
        
        

--------------------------------------------------------------------------------




owned by the Parent Borrower or any Material Domestic Subsidiary, shall be in
form and substance reasonably satisfactory to the Administrative Agent and its
local counsel.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Qualified Keepwell Provider” means, in respect of any Hedging Obligation, each
applicable Loan Party that, at the time the relevant Guarantee (or grant of the
relevant security interest by, as applicable) becomes effective with respect to
such Hedging Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Hedging
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivables Financing Program” means a program under which any of the
Consolidated Entities sell, transfer, encumber or otherwise dispose of accounts
receivable and/or related ancillary rights or assets, or interests therein,
without recourse (except for customary representations and customary non-credit
dilution provisions) other than with respect to such Consolidated Entity’s
retained interest in such accounts receivable and/or related ancillary rights or
assets or interests therein, such program to have terms and conditions
reasonably acceptable to the Administrative Agent; provided that the aggregate
outstanding attributed principal amount under such program shall not exceed
$100,000,000 at any time.
“Receivables Subsidiary” means any single purpose, bankruptcy remote entity
formed and operating solely in connection with a Receivables Financing Program
permitted under this Agreement.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Consolidated Entity in an amount in excess of $20,000,000.
“Register” has the meaning set forth in Section 10.04(c).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

26
        
        

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the date on which the conditions specified in Section 4.01 are satisfied (or
waived in accordance with Section 10.02), the Commitments then in effect and (b)
thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans and aggregate amount of the Delayed Draw Term Loan Commitments then
outstanding and (ii) the total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the total Revolving Credit
Exposures.
“Revolving Commitment Period” means, with respect to a Revolving Facility, the
period from and including the Fifth Amendment and Restatement Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments under such Revolving Facility.
“Revolving Commitments” means the USD Revolving Commitment, the Multicurrency
Revolving Commitment and the Yen Revolving Commitment, it being understood that
with respect to each Revolving Lender with a USD Revolving Commitment, a
Multicurrency Revolving Commitment and a Yen Revolving Commitment, (a) the
amount of such Lender’s total Revolving Commitment is equal to such Lender’s USD
Revolving Commitment, (b) the amount of such Lender’s Multicurrency Revolving
Commitment is a sublimit within such Lender’s total Revolving Commitment and (c)
the amount of such Lender’s Yen Revolving Commitment is a sublimit within such
Lender’s total Multicurrency Revolving Commitment.
“Revolving Commitment Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.25 when a
Defaulting Lender shall exist, “Revolving Commitment Percentage” shall mean the
percentage of the total USD Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Revolving Commitment Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount at such time of such Lender’s (a) USD
Revolving Credit Exposure, (b) Multicurrency Revolving Loans and (c) Yen
Revolving Loans.
“Revolving Facility” means each of the USD Revolving Facility, the Multicurrency
Revolving Facility and the Yen Revolving Facility.

27
        
        

--------------------------------------------------------------------------------




“Revolving Lenders” means the USD Revolving Lenders, the Multicurrency Revolving
Lenders and the Yen Revolving Lenders.
“Revolving Loans” means the USD Revolving Loans, the Multicurrency Revolving
Loans and the Yen Revolving Loans.
“S&P” means Standard & Poor’s Ratings Services.
“Security Agreement” means each security agreement delivered by the Parent
Borrower or any applicable Material Domestic Subsidiary, whereby such Person
shall grant to the Administrative Agent a first-priority Lien on its personal
property to secure the Obligations, which security agreement shall be
substantially in the form of Exhibit E, as amended, supplemented, restated,
amended and restated or otherwise modified from time to time.
“Security Documents” means each Guarantee Agreement, each Security Agreement,
each Pledge Agreement, each Mortgage and each other security agreement, document
and instrument from time to time executed and delivered to the Administrative
Agent, pursuant to the terms of the Loan Documents.
“SPC” has the meaning assigned to such term in Section 10.04(h).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority with jurisdiction over the
Administrative Agent or any Lender (including any branch, affiliate or other
funding office thereof making or holding a Loan) for any category of liabilities
which includes deposits by reference to which the Adjusted LIBO Rate in respect
of any Borrowing is determined. Such reserve percentages shall include those
imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Sterling” and “£” shall mean the lawful currency of the United Kingdom.
“Subrogation Rights” has the meaning assigned to such term in Article IX.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, trust, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, trust, association or other
entity (a) of which securities or other ownership or participation interests
representing more than 50% of the equity or participation interests or more than
50% of the ordinary voting power or, in

28
        
        

--------------------------------------------------------------------------------




the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Parent Borrower and any subsidiary of
the Parent Borrower created or acquired by the Parent Borrower after the date
hereof.
“Subsidiary Borrowers’ Obligations” means the Obligations of the Subsidiary
Borrowers.
“Subsidiary Borrowers” means Charles River UK Limited, the Japanese Borrower,
Charles River Laboratories Luxembourg S.a.r.l and Charles River Nederland B.V.
“Super-Majority Facility Lenders” means, with respect to any Facility, the
holders of more than 66-2/3 % of the (i) aggregate unpaid principal amount of
the Term Loans and aggregate outstanding amount of Delayed Draw Term Loan
Commitments or (ii) aggregate unpaid principal amount of the total Revolving
Credit Exposures, as the case may be, outstanding under such Facility (or, in
the case of the Revolving Facility, prior to any termination of the Revolving
Commitments, the holders of more than 66-2/3% of the total Revolving
Commitments).
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its USD Revolving Commitment Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.07.
“Swingline Loan Maturity Date” means the maturity date requested by the Parent
Borrower in connection with a Swingline Loan (which date shall in no event be
later than the earlier of (a) 30 days after the date of such Borrowing thereof
and (b) the Maturity Date).
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

29
        
        

--------------------------------------------------------------------------------




“Term Commitment” means, with respect to each Term Lender, the Effective Date
Term Commitment and the Delayed Draw Term Commitment, as applicable.
“Term Facility” means the Term Commitments and the Term Loans made thereunder.
“Term Lenders” means the Persons listed on Schedule 2.01 with a Term Commitment
or a Delayed Draw Term Commitment and any other Person that shall have become
Term Lender pursuant to (i) an Assignment and Assumption or (ii) Section 2.24;
in each case, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
“Term Loans” means (i) a term loan made by a Lender to the Parent Borrower on
the Fifth Amendment and Restatement Effective Date, (ii) a Delayed Draw Term
Loan or (iii) an Incremental Term Loan.
“Term Percentage” means, with respect to any Term Lender, the percentage of the
aggregate principal amount of the then outstanding Term Loans represented by the
aggregate principal amount of such Term Lender’s then outstanding Term Loans.
“Transactions” means the execution, delivery and performance by each of the Loan
Parties of each of the Loan Documents to which it is a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Administrative Agent” shall have the meaning set forth in the definition
of “Administrative Agent”.
“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.
“USD Revolving Commitment” means, with respect to each USD Revolving Lender, the
commitment of such Lender to make USD Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount

30
        
        

--------------------------------------------------------------------------------




representing the maximum aggregate amount of such Lender’s USD Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.11, (b) increased from time to time pursuant to Section
2.24 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 10.04. The amount of each Lender’s USD
Revolving Commitment as of the Fifth Amendment and Restatement Effective Date is
set forth on Schedule 2.04, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its USD Revolving Commitment as of the date
of such Assignment and Assumption, as applicable. The aggregate amount of the
Lenders’ USD Revolving Commitments as of the Fifth Amendment and Restatement
Effective Date is $550,000,000.
“USD Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total USD Revolving Commitments represented by
such Lender’s USD Revolving Commitment; provided that in the case of Section
2.25 when a Defaulting Lender shall exist, “USD Revolving Commitment Percentage”
shall mean the percentage of the total USD Revolving Commitments (disregarding
any Defaulting Lender’s USD Revolving Commitment) represented by such Lender’s
USD Revolving Commitment. If the USD Revolving Commitments have terminated or
expired, the USD Revolving Commitment Percentages shall be determined based upon
the USD Revolving Commitments most recently in effect, giving effect to any
assignments.
“USD Revolving Credit Exposure” means, with respect to any USD Revolving Lender
at any time, the sum of the outstanding principal amount of such Lender’s USD
Revolving Loans and its LC Exposure and Swingline Exposure at such time.
“USD Revolving Facility” means the USD Revolving Commitments and the extensions
of credit made thereunder.
“USD Revolving Lenders” means the Persons listed on Schedule 2.04 under the
heading “USD Revolving Lenders”, any Incremental Revolving Lender that becomes a
USD Revolving Lender pursuant to Section 2.24 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“USD Revolving Loan” means a revolving credit loan denominated in dollars,
including any Incremental Revolving Loan denominated in dollars).
“Wholly-Owned Guarantor” means a Guarantor that is a Wholly-Owned Subsidiary.
“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Borrower and/or one or
more other Wholly-Owned Subsidiaries.

31
        
        

--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Yen” and “¥” refer to the lawful currency of Japan.
“Yen Revolving Commitment” means, with respect to each Yen Revolving Lender, the
commitment of such Lender (which is a sublimit of the Multicurrency Revolving
Commitment of such Lender) to make Yen Revolving Loans, as such commitment may
be (a) reduced from time to time pursuant to Section 2.11, (b) increased from
time to time pursuant to Section 2.24, or (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
amount of each Lender’s Yen Revolving Commitment as of the Fifth Amendment and
Restatement Effective Date is set forth on Schedule 2.04, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Yen
Revolving Commitment as of the date of such Assignment and Assumption, as
applicable. The Dollar Equivalent of the aggregate amount of the Lenders’ Yen
Revolving Commitments as of the Fifth Amendment and Restatement Effective Date
is $30,000,000.
“Yen Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total Yen Revolving Commitments represented by
such Lender’s Yen Revolving Commitment; provided that in the case of Section
2.25 when a Defaulting Lender shall exist, “Yen Revolving Commitment Percentage”
shall mean the percentage of the total Yen Revolving Commitments (disregarding
any Defaulting Lender’s Yen Revolving Commitment) represented by such Lender’s
Yen Revolving Commitment. If the Yen Revolving Commitments have terminated or
expired, the Yen Revolving Commitment Percentages shall be determined based upon
the Yen Commitments most recently in effect, giving effect to any assignments.
“Yen Revolving Facility” means the Yen Revolving Commitments and the extensions
of credit made thereunder.
“Yen Revolving Lenders” means (a) the Persons listed on Schedule 2.04 under the
heading “Yen Revolving Lenders”, (b) any Incremental Revolving Lender that
becomes a Yen Revolving Lender pursuant to Section 2.24 and (c) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. The Yen Revolving Lenders set forth in clauses (a)
and (b) above (and clause (c) to the extent that such Person assumes obligations
to extend any additional Loan under the Yen Revolving Commitment (including any
Loan to refinance of any existing Loan under the Yen Revolving Commitment)),
shall have a license required to engage in the business of lending money in
Japan.


“Yen Revolving Loan” means a revolving credit loan denominated in Yen, including
any Incremental Revolving Loan denominated in Yen.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”) or by

32
        
        

--------------------------------------------------------------------------------




Revolving Facility (e.g., a “USD Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”) or by Revolving Facility (e.g., a “USD Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (i)
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to (a) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Borrower or Subsidiary at
“fair value”, as defined therein and (b) except with respect to any 2.25%
Convertible Notes, any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (ii) if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such

33
        
        

--------------------------------------------------------------------------------




change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith.
ARTICLE II    

The Credits
SECTION 2.01.    Term Commitments. (a) Subject to the terms and conditions set
forth herein, each Effective Date Term Lender severally agrees to make an
Effective Date Term Loan to the Parent Borrower on the Fifth Amendment and
Restatement Effective Date in an amount not to exceed the amount of the
Effective Date Term Commitment of such Lender.
(b) Subject to the terms and conditions set forth herein, each Delayed Draw Term
Lender severally agrees to make a Delayed Draw Term Loan to the Parent Borrower
in a single draw on any Business Day (the “Delayed Draw Borrowing Date”) during
the Delayed Draw Term Loan Commitment Period in an amount not to exceed the
amount of the Delayed Draw Term Commitment of such Lender.
The Term Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Parent Borrower and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.16.
SECTION 2.02.    Procedure for Term Loan Borrowings. To borrow Term Loans on the
Fifth Amendment and Restatement Effective Date or Delayed Draw Borrowing Date,
as applicable, the Parent Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days prior to the applicable date or (b) in the case of an ABR Borrowing, not
later 11:00 a.m., New York City time, one Business Day prior to the applicable
date) requesting that the Effective Date Term Lenders make the Effective Date
Term Loans on the Fifth Amendment and Restatement Effective Date or the Delayed
Draw Term Lenders make the Delayed Draw Term Loans on the Delayed Draw Borrowing
Date, as applicable, and specifying the amount to be borrowed and, except in the
case of ABR Borrowing of Term Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term Interest Period. Upon receipt of such Borrowing Request the
Administrative Agent shall promptly notify each applicable Term Lender thereof.
Not later than 10:00 a.m., New York City time on the Fifth Amendment and
Restatement Effective Date or Delayed Draw Borrowing Date, as applicable, each
Term Lender shall make available to the Administrative Agent at the applicable
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Lender. The Administrative Agent shall credit
the account of the applicable Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.
SECTION 2.03.    Repayment of Term Loans. Each Term Loan of each Term Lender
shall mature in 20 consecutive quarterly installments, each of which shall be in
an amount equal to the product of such Lender’s Term Percentage, as applicable,
multiplied by (i) the Amortization

34
        
        

--------------------------------------------------------------------------------




Percentage set forth below opposite such installment and (ii) the initial
principal amount of the Term Loans borrowed on the Fifth Amendment and
Restatement Effective Date and Delayed Draw Borrowing Date.
Installment
Amortization Percentage
September 30, 2013
1.25%
December 31, 2013
1.25%
 
 
March 31, 2014
1.25%
June 30, 2014
1.25%
September 30, 2014
2.50%
December 31, 2014
2.50%
 
 
March 31, 2015
2.50%
June 30, 2015
2.50%
September 30, 2015
2.50%
December 31, 2015
2.50%
 
 
March 31, 2016
2.50%
June 30, 2016
2.50%
September 30, 2016
3.75%
December 31, 2016
3.75%
 
 
March 31, 2017
3.75%
June 30, 2017
3.75%
September 30, 2017
5.00%
December 31, 2017
5.00%
 
 
March 31, 2018
5.00%
Maturity Date
45.00%
 
 

SECTION 2.04.    Revolving Commitments. Subject to the terms and conditions set
forth herein, each USD Revolving Lender agrees to make USD Revolving Loans to
the Parent Borrower from time to time during the Revolving Commitment Period in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Credit Exposure exceeding the amount of such Lender’s Revolving
Commitment or (ii) the total Revolving Credit Exposure exceeding the total
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Parent Borrower may borrow, prepay and reborrow
USD Revolving Loans.
(a)    Subject to the terms and conditions set forth herein, each Multicurrency
Revolving Lender agrees to make Multicurrency Revolving Loans to the Parent
Borrower and/or the Subsidiary Borrowers (other than the Japanese Borrower) from
time to time during the

35
        
        

--------------------------------------------------------------------------------




Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which (i) does not exceed such Lender’s Multicurrency Revolving
Commitment, (ii) will not result in such Lender’s Revolving Credit Exposure
exceeding the amount of such Lender’s Revolving Commitment and (iii) will not
result in the total Revolving Credit Exposure exceeding the total Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Parent Borrower and/or the Subsidiary Borrowers may
borrow, prepay and reborrow Multicurrency Revolving Loans.
(b)    Subject to the terms and conditions set forth herein, each Yen Revolving
Lender agrees to make Yen Revolving Loans to the Japanese Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which (i) does not exceed such Lender’s Yen Revolving
Commitment, (ii) does not exceed such Lender’s Multicurrency Revolving
Commitment, (iii) will not result in such Lender’s Revolving Credit Exposure
exceeding the amount of such Lender’s Revolving Commitment and (iv) will not
result in the total Revolving Credit Exposure exceeding the total Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, only the Japanese Borrower may borrow, prepay and reborrow Yen
Revolving Loans.
SECTION 2.05.    Revolving Loans and Borrowings. Each Revolving Loan under any
Revolving Facility shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective Revolving
Commitments under such Revolving Facility. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Commitments of the Lenders
under each Revolving Facility are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(a)    Subject to Section 2.17, (i) each USD Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Parent Borrower may
request in accordance herewith and (ii) each Multicurrency Revolving Borrowing
and Yen Revolving Borrowing shall be comprised entirely of Eurocurrency Loans as
the applicable Borrower may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is not less than
(i) $1,000,000 and an integral multiple of $100,000 in excess thereof in the
case of Borrowings denominated in dollars, (ii) €1,000,000 and an integral
multiple of €100,000 in excess thereof in the case of Borrowings denominated in
euros, (iii) £1,000,000 and an integral multiple of £100,000 in excess thereof
in the case of Borrowings denominated in Sterling and (iv) ¥100,000,000 and an
integral multiple of ¥10,000,000 in excess thereof in the case of Borrowings
denominated in Yen. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is not less than $500,000;
provided that an ABR Revolving Borrowing

36
        
        

--------------------------------------------------------------------------------




may be in an aggregate amount that is equal to the entire unused balance of the
total Revolving Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.08(e). Each Swingline Borrowing
shall be in an amount that is not less than $100,000. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than an aggregate total of (i) ten dollar, euro,
Sterling or Yen Eurocurrency Borrowings or (ii) three Swingline Borrowings.
(c)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.06.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent (which
in the case of a Borrowing denominated in dollars or Yen, shall be the U.S.
Administrative Agent) of such request by telephone (or in the case of a
Borrowing denominated in euro, Sterling or Yen, in writing) (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before (or in the case of a Borrowing denominated in Yen, not later than
11:00 a.m. New York City time, four Business Days before) the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and in the case of
telephonic notice shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.05:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the Revolving Facility under which the Borrowing is to be made:
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    in the case of a USD Borrowing, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.09.
If no election as to the Type of any USD Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing

37
        
        

--------------------------------------------------------------------------------




Request in accordance with this Section, the Administrative Agent shall advise
each Revolving Lender of the details thereof and of the amount of such Revolving
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.07.    Swingline Loans. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in dollars to the
Parent Borrower from time to time during the Revolving Commitment Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000 or (ii) the total Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that no Swingline Loan shall be made or
requested to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Parent
Borrower may borrow, prepay and reborrow Swingline Loans.
(a)    To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower. The Swingline Lender shall make each
Swingline Loan available to the Parent Borrower by means of a credit to the
general deposit account of the Parent Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
(b)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the USD Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which USD Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each USD Revolving Lender, specifying in such notice such
Lender’s USD Revolving Commitment Percentage of such Swingline Loan or Loans.
Each USD Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s USD Revolving Commitment
Percentage of such Swingline Loan or Loans. Each USD Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each USD Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.09 with respect to Loans made by
such Lender (and Section 2.09 shall apply, mutatis mutandis, to the payment
obligations of the USD Revolving Lenders), and the Administrative Agent shall
promptly pay to

38
        
        

--------------------------------------------------------------------------------




the Swingline Lender the amounts so received by it from the USD Revolving
Lenders. The Administrative Agent shall notify the Parent Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Parent Borrower (or other party on behalf of the
Parent Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the USD Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Parent Borrower of any default in the payment thereof.
SECTION 2.08.    Letters of Credit. General. Subject to the terms and conditions
set forth herein, the Parent Borrower may request the issuance of Letters of
Credit denominated in dollars for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Commitment Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Parent Borrower to, or entered into by the Parent Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Parent Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Parent Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $40,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the total USD
Revolving Commitments.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date not later than one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date.

39
        
        

--------------------------------------------------------------------------------




(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the USD Revolving Lenders, the Issuing Bank
hereby grants to each USD Revolving Lender, and each USD Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s USD Revolving Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each USD Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s USD Revolving Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Parent Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Parent Borrower for any
reason. Each USD Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Parent Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Parent Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by the Parent Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Parent Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Parent Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.06 or 2.07 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Parent Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Parent Borrower
fails to make such payment when due, the Administrative Agent shall notify each
USD Revolving Lender of the applicable LC Disbursement, the payment then due
from the Parent Borrower in respect thereof and such Lender’s USD Revolving
Commitment Percentage thereof. Promptly following receipt of such notice, each
USD Revolving Lender shall pay to the Administrative Agent its USD Revolving
Commitment Percentage of the payment then due from the Parent Borrower, in the
same manner as provided in Section 2.09 with respect to Loans made by such
Lender (and Section 2.09 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Parent
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may

40
        
        

--------------------------------------------------------------------------------




appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Parent Borrower of its obligation to reimburse such LC
Disbursement.
(e)    Obligations Absolute. The Parent Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Parent Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing (including the first sentence of this
paragraph (f)) shall not be construed to excuse the Issuing Bank from liability
to the Parent Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Parent Borrower to the extent permitted by applicable law) suffered by the
Parent Borrower that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Parent Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure

41
        
        

--------------------------------------------------------------------------------




to give or delay in giving such notice shall not relieve the Parent Borrower of
its obligation to reimburse the Issuing Bank and the USD Revolving Lenders with
respect to any such LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Parent Borrower shall reimburse such LC Disbursement in full on
the date repayment of such LC Disbursement is due in accordance with Section
2.08(e), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is due to but excluding the date that
the Parent Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans. Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
(h)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Parent Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the USD Revolving Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Parent Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.15(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Parent Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the USD Revolving Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in clause (h) or (i) of Article VII.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations with respect to Letters of Credit
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at

42
        
        

--------------------------------------------------------------------------------




the Parent Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Parent Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Parent
Borrower under this Agreement. If the Parent Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid), together with any
interest amount thereon, shall be returned to the Parent Borrower within three
Business Days after all Events of Default have been cured or waived.
(j)    Transition of Existing Letters of Credit.
(i)    Upon the Fifth Amendment and Restatement Effective Date , all Existing
Letters of Credit shall be deemed to have ceased to be outstanding under the
Existing Credit Agreement and shall be deemed instead to have been issued under
this Agreement on the Fifth Amendment and Restatement Effective Date and to be
outstanding under this Agreement.
(ii)    The Parent Borrower represents and warrants to the Administrative Agent,
the Issuing Bank and the Lenders that Schedule 2.08 to this Agreement sets forth
a true and complete listing of all Existing Letters of Credit.
SECTION 2.09.    Funding of Borrowings. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time (or in the case of Yen
denominated Borrowings, 11:00 a.m. Local Time), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.07. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent or as otherwise designated by the applicable Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including

43
        
        

--------------------------------------------------------------------------------




the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the lesser of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of such Borrower, the interest
rate applicable to the relevant Borrowing. If any such amount required to be
paid by any Lender is not in fact made available to the Administrative Agent
within three Business Days following the date upon which such Lender receives
notice from the Administrative Agent, the Administrative Agent shall be entitled
to recover from such Lender, on demand, such amount with interest thereon
calculated from such due date at the rate set forth in the preceding sentence
plus 3%. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.10.    Interest Elections. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to
continue any Eurocurrency Borrowing by electing successive Interest Periods
therefore and the Parent Borrower may elect to convert any Borrowing denominated
in dollars to a different Type, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
(a)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent (which in the case of a Borrowing
denominated in dollars or Yen, shall be the U.S. Administrative Agent) of such
election by the time and in the manner that a Borrowing Request would be
required under Section 2.02 or 2.06, as the case may be, if such Borrower were
requesting a Borrowing of the Type and currency resulting from such election to
be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and in the case of telephonic notice shall be
confirmed promptly by hand delivery or telecopy to the applicable Administrative
Agent of a written Interest Election Request in a form approved by the
applicable Administrative Agent and signed by the applicable Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information (and in the case of Revolving Borrowings, in compliance
with Section 2.05):
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

44
        
        

--------------------------------------------------------------------------------




(iii)    in the case of a Revolving Borrowing denominated in dollars, whether
the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Parent Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing denominated in dollars prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. If the applicable Borrower fails to
deliver a timely Interest Election Request with respect to a Borrowing
denominated in euro prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period the applicable Borrower shall be deemed to have elected to
continue such Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) each Eurocurrency
Borrowing denominated in euro shall be due and payable on the last day of the
Interest Period applicable thereto.
SECTION 2.11.    Termination and Reduction of Commitments. Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date.
Unless previously terminated, the Effective Date Term Commitments shall
terminate upon the making of the Effective Date Term Loans on the Fifth
Amendment and Restatement Effective Date.
(a)    The Parent Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments under any Revolving Facility; provided that
(i) each reduction of the Revolving Commitments under any Revolving Facility
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000 and (ii) the Parent Borrower shall not terminate or reduce the
Revolving Commitments under a Revolving Facility if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.13, (i) the
Multicurrency Revolving Loans of any Lender exceed such Lender’s Multicurrency
Revolving Commitment, (ii) the Yen Revolving Loans of any Lender exceed such
Lender’s Yen Revolving

45
        
        

--------------------------------------------------------------------------------




Commitment, (iii) the Revolving Credit Exposure of any Lender exceeds the amount
of such Lender’s USD Revolving Commitment, (iv) the total Revolving Credit
Exposures would exceed the total USD Revolving Commitments, (v) the total
Multicurrency Revolving Loans would exceed the Multicurrency Revolving
Commitments or (v) the total Yen Revolving Loans would exceed the Yen Revolving
Commitments .
(b)    The Parent Borrower may at any time terminate, or from time to time
reduce, the Delayed Draw Term Loan Commitments; provided that (i) each reduction
of the Delayed Draw Term Loan Commitments shall be in an amount that is an
integral multiple of $100,000 and not less than $1,000,000. Unless previously
terminated the Delayed Draw Term Loan Commitments shall terminate at 5:00 p.m.
New York City time on June 17, 2013.
(c)    The Parent Borrower shall notify the Administrative Agent (which in the
case of a Commitment denominated in dollars or Yen, shall be the U.S.
Administrative Agent) of any election to terminate or reduce the Commitments
under paragraph (b) or (c) of this Section at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any written
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Parent Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of Commitments
delivered by the Parent Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent Borrower (by notice to the applicable Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of Commitments shall be permanent. Each reduction
of any Commitments shall be made ratably among the Lenders in accordance with
their respective applicable Commitments.
SECTION 2.12.    Repayment of Revolving Loans; Evidence of Debt. Each Borrower
hereby unconditionally promises to pay on the Maturity Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower. The Parent Borrower hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Swingline Loan Maturity Date;
provided that on each date that a USD Revolving Borrowing is made, the Parent
Borrower shall repay all Swingline Loans then outstanding.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the applicable Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

46
        
        

--------------------------------------------------------------------------------




(c)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
SECTION 2.13.    Optional Prepayments. Subject to Section 2.19, each Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.
(a)    The applicable Borrower shall notify the Administrative Agent (which in
the case of a Borrowing denominated in dollars or Yen, shall be the U.S.
Administrative Agent) (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before (or, in the case of a
Borrowing denominated in Yen, 11:00 a.m New York City time four Business Days
before) the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.11, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.11. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Revolving Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.05. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.16.
SECTION 2.14.    Mandatory Prepayments.     If any Indebtedness shall be issued
or incurred by any Consolidated Entity (other than as permitted under Section
6.01), an amount equal to 100% of the Net Cash Proceeds shall be applied on the
date of such issuance or incurrence toward the prepayment of the Term Loans
ratably in accordance with the respective outstanding principal amounts thereof
and as otherwise set forth in Section 2.14(c); provided that no prepayment shall
be required to be made pursuant to this subsection (a) if the Leverage Ratio on
the last the day of the fiscal quarter most recently ended is 3.00 to 1.00 or
less.
(a)    If on any date any Consolidated Entity shall receive Net Cash Proceeds in
connection with any Receivables Financing Program then such Net Cash Proceeds
shall be applied on such date toward the prepayment of the Term Loans ratably in
accordance with the respective outstanding principal amounts thereof and as
otherwise set forth in Section 2.14(c).
(b)    Amounts to be applied in connection with prepayments made pursuant to
this Section 2.14 shall (i) be applied to the remaining installments thereof as
directed by the Parent

47
        
        

--------------------------------------------------------------------------------




Borrower and in accordance with Section 2.21(b) and (ii) be reduced (but not
below zero) to the extent of prepayments of the Term Loans prepaid pursuant to
Section 2.13 at any time during the twelve month period ending on the date such
prepayment would otherwise be required under this Section 2.14. Prepayments
shall be made, first, to ABR Loans and, second, to Eurocurrency Loans and in
each case, together with accrued interest to the date of such prepayment on the
amount prepaid and the principal amount of Term Loans and accrued interest
thereon to be paid by the applicable Borrower pursuant to any such prepayment
shall not exceed in the aggregate the applicable portion of Net Cash Proceeds
with respect to such prepayment.
SECTION 2.15.    Fees. The Parent Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
of such Lender during the period from and including the Fifth Amendment and
Restatement Effective Date to but excluding the date on which such Revolving
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
this Section 2.15(a), the unused amount of the Revolving Commitment of any
Revolving Lender shall be deemed to be the excess of (i) the aggregate Revolving
Commitment of such Lender over (ii) the aggregate Revolving Credit Exposure of
such Lender (exclusive of Swingline Exposure).
(a)    The Parent Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurocurrency Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Fifth Amendment and
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Parent Borrower and the Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Fifth Amendment and
Restatement Effective Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, administration, amendment, payment, negotiation, renewal or extension
of any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Fifth Amendment and Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All

48
        
        

--------------------------------------------------------------------------------




participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(b)    The Parent Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.16.    Interest. The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)    Notwithstanding the foregoing, immediately upon the occurrence of an
Event of Default under Article VII(a), (b), (h) or (i), and in all other cases
at the option of the Required Lenders which may be exercised following the
occurrence of any other Event of Default, the Loans (and, to the extent
permitted by law, overdue interest, fees and other amounts) shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section and (ii) in the case of
overdue interest, fees and other amounts, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Commitment Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and interest
computed with respect to Borrowings denominated in Sterling shall each be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted

49
        
        

--------------------------------------------------------------------------------




LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.17.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period (including without limitation by means of an
Interpolated Screen Rate); or
(b)    the Administrative Agent is advised by the Majority Facility Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Parent Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (ii) (A) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in dollars, such Borrowing shall be made as
an ABR Borrowing and (B) no new Eurocurrency Borrowings denominated in euro,
Sterling or Yen shall be permitted; provided that continuations of Eurocurrency
Borrowings denominated in euro, Sterling or Yen shall be permitted using an
Adjusted LIBO Rate or LIBO Rate, as applicable, reasonably determined by the
Administrative Agent.
SECTION 2.18.    Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or
(iii)    subject any Lender or any Issuing Bank to any tax on its capital (or
any similar tax) with respect to this Agreement, any Letter of Credit or any
Loan made by it (except for Indemnified Taxes and Other Taxes covered by Section
2.20 and changes in the rate of tax on the overall net income or profits of such
Lender or Issuing Bank);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost

50
        
        

--------------------------------------------------------------------------------




to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered. Nothing in this Section 2.18(a) shall override
the provisions of Section 2.20.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital or liquidity adequacy), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.19.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow any Eurocurrency
Loan, continue as a Eurocurrency Loan or prepay any Eurocurrency Revolving Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such

51
        
        

--------------------------------------------------------------------------------




notice may be revoked under Section 2.13(b) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Parent Borrower pursuant to Section 2.22, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Parent Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
SECTION 2.20.    Taxes. Any and all payments by any Loan Party on account of any
Obligation shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Indemnified Taxes or
Other Taxes are required to be deducted and withheld from any amounts payable to
the Administrative Agent, a Lender or an Issuing Bank as determined in good
faith by the applicable withholding agent, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, a Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made and (ii) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law.
(a)    In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(b)    Each Loan Party shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any Obligation (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that such Loan Party shall not be
obligated to make payment to the Administrative Agent, any Lender or the Issuing
Bank pursuant to this Section 2.20 in respect of penalties, interest or other
liabilities attributable to any Indemnified Taxes or Other Taxes, if (i) written
demand for such payment has not been made by the Administrative Agent, Lender or
Issuing Bank within 90 days from the date on which such party knew of the
imposition of Indemnified

52
        
        

--------------------------------------------------------------------------------




Taxes or Other Taxes by the relevant Governmental Authority or (ii) such
penalties, interest or other liabilities are attributable to the gross
negligence or willful misconduct of the Administrative Agent, Lender or Issuing
Bank, as the case may be. After the Administrative Agent, Lender or the Issuing
Bank learns of the imposition of Indemnified Taxes or Other Taxes, such party
will act in good faith to promptly notify the applicable Loan Party of its
obligations hereunder. A certificate as to the amount of such payment or
liability delivered to the applicable Loan Party by a Lender or the Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or the Issuing Bank, shall be conclusive absent manifest error.
(c)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    If the Administrative Agent, any Lender or the Issuing Bank shall become
aware that it is entitled to receive a refund from a relevant Governmental
Authority in respect of Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party pursuant to this Section 2.20, it shall promptly
notify such Loan Party of the availability of such refund and shall, within 90
days after receipt of a request by such Loan Party (whether as a result of
notification that it has made to such Loan Party or otherwise), make a claim to
such Governmental Authority for such refund at such Loan Party’s expense. If the
Administrative Agent, any Lender or the Issuing Bank receives a refund in
respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party pursuant to this Section 2.20, or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.20, it
shall promptly notify such Loan Party of such refund and shall within 90 days
from the date of receipt of such refund pay over the amount of such refund
(including any interest paid or credited by the relevant Governmental Authority
with respect to such refund) to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, Lender or the Issuing Bank; provided, however, that such Loan Party, upon
the request of such party, agrees to repay the amount paid over to such Loan
Party (plus penalties, interest or other charges due to the appropriate
Governmental Authority in connection therewith) to such party in the event such
party is required to repay such refund to such Governmental Authority. Nothing
in this Section 2.20(e) shall require the Administrative Agent, any Lender or an
Issuing Bank to make available its tax returns or any other information relating
to its taxes that it deems to be confidential.
(e)    If any Loan Party determines in good faith that a reasonable basis exists
for contesting the imposition of Taxes with respect to a Lender, the
Administrative Agent or the Issuing Bank, the relevant Lender, the
Administrative Agent or the Issuing Bank, as the case may be, shall use
reasonable efforts to cooperate with such Loan Party in challenging such Taxes
at such Loan Party’s expense if requested by such Loan Party.

53
        
        

--------------------------------------------------------------------------------




(f)    (i) The Administrative Agent, any Lender and the Issuing Bank shall use
reasonable efforts to comply timely with any certification, identification,
information, documentation or other reporting requirements if such compliance is
required by law, regulation, administrative practice or an applicable treaty as
a precondition to exemption from, or reduction in the rate of, deduction or
withholding of any Indemnified Taxes or Other Taxes arising under non-U.S. tax
law for which any Loan Party is required to pay any additional amounts payable
to or for the account of the Administrative Agent, any Lender and the Issuing
Bank pursuant to this Section 2.20; provided that complying with such
requirements would not be materially more onerous (in form, in procedure or in
the substance of information disclosed) to the Administrative Agent, any Lender
and the Issuing Bank than complying with the comparable information or other
reporting requirements imposed under U.S. tax law, regulations and
administrative practice.
(ii) In addition, if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding imposed by FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA including those
contained in Section 1471(b) or 1472(b) of the Code, such Lender shall deliver
to the Administrative Agent and the Loan Party such forms or other documents
(including as prescribed in Section 1471(b)(3)(C)(i) of Code) as shall be
prescribed by applicable law, if any, or as otherwise reasonably requested, (and
at the time or times prescribed by applicable law or as reasonably requested) as
may be necessary for the Administrative Agent or such Loan Party, as applicable,
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this paragraph,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person, each Foreign Lender shall deliver to the Loan Party
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) two copies of
either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI or Form
W-8IMY (together with any applicable underlying IRS forms) or, in the case of a
Foreign Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit H and the applicable
Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Foreign Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents. Any Lender that is a U.S. Person shall
deliver two copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax. Such forms shall be delivered by each
applicable Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender. Each Lender shall promptly notify the Loan Party at
any time it determines that it is no longer in a position to provide any
previously

54
        
        

--------------------------------------------------------------------------------




delivered certificate to the Loan Party (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Lender shall not be required to deliver any
form pursuant to this paragraph that such Lender is not legally able to deliver.
(h)    For any period with respect to which a Foreign Lender has failed to
provide the relevant Loan Party or the Administrative Agent with the appropriate
form as required by Section 2.20(g) or (h) (whether or not such Lender is
lawfully able to do so, unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be delivered), such Lender shall not be entitled to indemnification
under Section 2.20(a) or (b) with respect to Indemnified Taxes; provided that if
a Foreign Lender, otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to U.S. withholding taxes because of its
failure to deliver a form required hereunder, the applicable Loan Party shall
take such steps as such Lender shall reasonably request to assist such Lender to
recover such taxes at the Lender’s expense.
(i)    Each Lender or Issuing Bank shall indemnify the Administrative Agent for
the full amount of any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges imposed by any Governmental
Authority that are attributable to such Lender or Issuing Bank, as applicable,
and that are payable or paid by the Administrative Agent (other than such
amounts which are paid or indemnified by Section 2.20(a) or Section 2.20(c)),
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto payable or paid by the Administrative Agent,
as determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender or Issuing Bank by
the Administrative Agent shall be conclusive absent manifest error.
SECTION 2.21.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
Each Loan Party shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.18,
2.19 or 2.20, or otherwise) prior to 12:00 noon, Local Time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office specified in Section
10.01, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.18, 2.19, 2.20 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All
principal and interest payments in respect of any Loan shall be made in the
currency in which such Loan was made and all other payments hereunder shall be
made in dollars.

55
        
        

--------------------------------------------------------------------------------




(a)    Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Loans under any Facility shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders under such Facility. The amount of each principal prepayment of
the Term Loans shall be applied to reduce the then remaining installments of the
Term Loans under the Term Facility, at the option of the Borrower, either (i)
pro rata based upon the respective then remaining principal amounts thereof or
(ii) in reverse order starting with the payment due on the Maturity Date.
Amounts prepaid on account of Term Loans may not be reborrowed.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the applicable
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent

56
        
        

--------------------------------------------------------------------------------




for the account of the Lenders or the Issuing Bank hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the lesser of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. If any such
amount required to be paid by any Lender or the Issuing Bank is not in fact made
available to the Administrative Agent within three Business Days following the
date upon which such Lender or Issuing Bank receives notice from the
Administrative Agent, the Administrative Agent shall be entitled to recover from
such Lender or Issuing Bank, on demand, such amount with interest thereon
calculated from such due date at the rate set forth in the preceding sentence
plus 3%.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03, 2.07(c), 2.08(d) or (e), 2.09(b) or 2.21(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. Any amounts
so applied shall nevertheless discharge the obligations of the applicable
Borrower to such Lender to the extent of such application.
SECTION 2.22.    Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.18, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.18 or 2.20, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Loan Party hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment; the mere existence of such costs and
expenses shall not be deemed to be disadvantageous to such Lender.
(a)    If any Lender requests compensation under Section 2.18, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender becomes a Defaulting Lender, or if any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 10.02 requires the consent of all of the Lenders or all of the
affected Lenders and with respect to which the Required Lenders shall have
granted their consent, then the applicable Loan Party may, at its sole expense
and effort, upon notice to such Lender and

57
        
        

--------------------------------------------------------------------------------




the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee shall be
identified to such Lender by the applicable Loan Party and may be another
Lender, if a Lender accepts such assignment); provided that (i) such Loan Party
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Lender), (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Loan Party (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling such Loan Party to
require such assignment and delegation cease to apply.
SECTION 2.23.     Prepayments Required Due to Currency Fluctuation. (a) Not
later than 1:00 p.m., New York City time, on the last Business Day of each
fiscal quarter of the Consolidated Entities or at such other time as is
reasonably determined by the Administrative Agent (the “Calculation Time”), the
Administrative Agent shall determine the Dollar Equivalent of the total
Revolving Credit Exposures outstanding as of such date.
(b)    If at the Calculation Time, the Dollar Equivalent of (i) the total
outstanding Revolving Credit Exposures exceed the total USD Revolving
Commitments then in effect, (ii) the total Multicurrency Revolving Loans
outstanding exceeds the total Multicurrency Revolving Commitments then in effect
or (iii) total Yen Revolving Loans outstanding exceeds the total Yen Revolving
Commitments then in effect, in each case, by 5% or more, then within five
Business Days of notice to the applicable Borrower thereof, such Borrower shall
prepay Revolving Loans or Swingline Loans or cash collateralize the outstanding
Letters of Credit in an aggregate principal amount at least equal to such
excess. Nothing set forth in this Section 2.23(b) shall be construed to require
the Administrative Agent to calculate compliance under this Section 2.23(b)
other than at the times set forth in Section 2.23(a).
SECTION 2.24.     Incremental Facilities.The Parent Borrower may, by written
notice to the Administrative Agent at any time prior to the Maturity Date,
request Incremental Term Loans and/or Incremental Revolving Commitments in an
aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Lenders (which may include
any existing Lender, it being understood each existing Lender shall have no
obligation to participate in any Incremental Facility) willing to provide such
Incremental Term Loans and/or Incremental Revolving Loans, as the case may be;
provided, that each Incremental Term Lender and/or Incremental Revolving Lender,
if not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and, in the case of Incremental Revolving Lenders only, the
Issuing Bank and the Swingline Lender (which approval shall, in either case, not
be unreasonably withheld). Such notice shall set forth (i) the amount of the
Incremental Term Loans and/or

58
        
        

--------------------------------------------------------------------------------




Incremental Revolving Commitments being requested (which shall be (x) with
respect to Incremental Term Loans, in minimum increments of $50,000,000, (y)
with respect to Incremental Revolving Commitments, in minimum increments of
$10,000,000 or (z) equal to the remaining Incremental Amount), (ii) the date,
which shall be a Business Day, on which such Incremental Term Loans are
requested to be made and/or Incremental Revolving Commitments are requested to
become effective (the “Increased Amount Date”) pursuant to an Incremental
Facility Activation Notice, (iii) whether such Incremental Term Loans and/or
Incremental Revolving Commitments are to be loans on the same terms as the
outstanding Term Loans and/or Revolving Commitments or loans with terms
different from the outstanding Term Loans and/or Revolving Commitments, (iv) the
use of proceeds for such Incremental Term Loan and/or Incremental Revolving
Commitment and (v) pro forma financial statements demonstrating compliance on a
pro forma basis with the financial covenants set forth in Sections 6.10 and 6.11
after giving effect to such Incremental Term Loan and/or Incremental Revolving
Commitments and the Loans to be made thereunder and the application of the
proceeds therefrom (including by giving pro forma effect to any Permitted
Acquisition including aggregate consideration in excess of $20,000,000 financed
thereby) as if made and applied on the date of the most-recent financial
statements of the Parent Borrower delivered pursuant to Section 5.01.
(a)    The Borrowers and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loans of such Incremental Term Lender and/or Incremental Revolving Commitment of
such Incremental Revolving Lender. Each Incremental Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that (i) the proceeds of any Incremental Facilities shall be used for general
corporate purposes of the Parent Borrower and its Subsidiaries (including
acquisitions and investments permitted under Section 6.04), (ii) the maturity
date of any Incremental Term Loan shall be no earlier than the Maturity Date,
(iii) the weighted average life to maturity of any Incremental Term Loan shall
be no shorter than the weighted average life to maturity of the existing Term
Facility, (iv) the maturity date or commitment reduction date of any Incremental
Revolving Loan shall be no earlier than the Maturity Date and such Incremental
Revolving Facility shall not require any scheduled commitment reductions prior
to the Maturity Date, (v) the Incremental Revolving Facilities shall share
ratably in any mandatory prepayments of the existing Revolving Loans, (vi) if
the initial yield over the applicable base rate (such calculation for both the
Incremental Facility and the applicable Facility, to include the upfront fees,
any interest rate floors and any OID (as defined below) but excluding any
arrangement, underwriting or similar fee paid to the Administrative Agent or the
Commitment Parties) in respect of any Incremental Term Loans and/or Incremental
Revolving Commitments exceeds the initial yield for the existing applicable
Facility by more than ¼ of 1% (it being understood that any such increase may
take the form of original issue discount (“OID”), with OID being equated to the
interest rates in a manner determined by the Administrative Agent based on an
assumed four-year life to maturity), the Applicable Margin for the existing
applicable Facility shall be increased so that the initial yield in respect of
such Incremental Term Loans and/or Incremental Revolving Commitments is no more
than ¼ of 1% higher than the initial yield for the existing applicable Facility.
All terms and documentation with respect to any Incremental Facility which
differ from

59
        
        

--------------------------------------------------------------------------------




those with respect to the Loans under the existing applicable Facility shall be
reasonably satisfactory to the Administrative Agent (except to the extent
permitted by clauses (ii), (iii), (iv) and (vi) above). The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loans and/or Incremental Revolving
Commitments evidenced thereby. Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrowers’ consent (not to be
unreasonably withheld) and furnished to the other parties hereto.
(b)    Notwithstanding the foregoing, no Incremental Term Loan may be made and
no Incremental Revolving Commitment shall become effective under this Section
2.24 unless (i) on the date on which such Loan is made or of such effectiveness,
the conditions set forth in Section 4.02 shall be satisfied by the Incremental
Term Lender and /or Incremental Revolving Lender, as applicable, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the President or the Chief Financial Officer or Treasurer
of each Borrower, (ii) the Administrative Agent shall have received legal
opinions, board resolutions and other closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and consistent with
those delivered on the Fifth Amendment and Restatement Effective Date under
Section 4.01 and such additional documents and filings (including amendments to
the Mortgages and other Security Documents and title endorsement bring downs) as
the Administrative Agent may reasonably require to assure that the Incremental
Term Loans and/or Incremental Revolving Loans are secured by the Collateral and
guaranteed by the Loan Parties ratably with the existing Loans, (iii) the Parent
Borrower and its Subsidiaries would be in compliance with the financial
covenants set forth in Sections 6.10 and 6.11 on a pro forma basis after giving
effect to such Incremental Term Loans and/or Incremental Revolving Commitments
and the Loans to be made thereunder and the application of the proceeds
therefrom as if made and applied on such date, and (iv) no Default or Event of
Default shall have occurred and be continuing on the date on which such Loan is
made or is effective or after giving effect to the Incremental Term Loans and/or
Incremental Revolving Loans requested to be made on such date.
(c)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans and/or Incremental Revolving Loans, when originally made,
are included in each borrowing of outstanding Term Loans or Revolving Loans on a
pro rata basis, and the Borrower agrees that Section 2.19 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing. For the avoidance of doubt, it is
understood that the Revolving Facility shall be increased in an amount equal to
the aggregate Incremental Revolving Commitments.
SECTION 2.25.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

60
        
        

--------------------------------------------------------------------------------




(a)    fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.15;
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, the Majority Facility
Lenders, the Super-Majority Facility Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 10.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately when compared to the other
affected Lenders, or increases or extends the Commitment of any such Defaulting
Lender, shall require the consent of such Defaulting Lender;
(c)    if any Swingline Exposure exists or LC Exposure is outstanding at the
time a Lender becomes a Defaulting Lender then:
(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated pro-rata among the non-Defaulting Lenders in accordance with their
relative USD Revolving Commitment Percentage but only to the extent (x) the sum
of all non-Defaulting Lenders’ USD Revolving Credit Exposure does not exceed the
total of all non-Defaulting Lenders’ USD Revolving Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time,
(ii) to the extent the reallocation described in the preceding clause (i) cannot
be effected, the Borrowers shall within one Business Day following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure in accordance with the
procedures set forth in this Agreement for so long as such LC Exposure is
outstanding;
(d)    (i) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.25(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.15 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(ii) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.25(c), then the fees payable to the Lenders pursuant to Section 2.15
shall be adjusted proportionately to reflect such reallocation; or
(iii) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 4.16(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all fees that otherwise
would have been payable to such Defaulting Lender pursuant to Section 2.15 with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

61
        
        

--------------------------------------------------------------------------------




(e)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit unless it has received
assurances satisfactory to it that non-Defaulting Lenders will cover the related
exposure and/or the Borrowers have provided cash collateral in respect of the
exposure of such Defaulting Lender satisfactory to it, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(c)(i) (and Defaulting Lenders shall not participate
therein); and
(f)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 10.08
but excluding Section 2.22) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Swingline Lender or Issuing Bank hereunder, (iii)
third, if so determined by the Administrative Agent or requested by the
Swingline Lender or Issuing Bank, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
participating interest in any Swingline Loan or Letter of Credit then
outstanding, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans or Letters of Credit made or issued thereafter under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or any
Swingline Lenders or the Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Swingline Lender or the Issuing
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vii) seventh, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of Letter of Credit disbursements which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.
(g)    In the event that the Administrative Agent, each Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s USD

62
        
        

--------------------------------------------------------------------------------




Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its USD Revolving Commitment
Percentage or Euro Revolving Commitment Percentage, as applicable.
SECTION 2.26.     Existing Loans and Commitments. Notwithstanding anything to
the contrary herein (including Section 4.01(m)), all loans and commitments of
each lender under the Existing Credit Agreement that (a) is not a Lender upon
the effectiveness of this Fifth Amended and Restated Credit Agreement (an
“Exiting Lender”) or (b) is such a Lender but whose applicable commitments under
the Existing Credit Agreement are greater than such Lender’s applicable
Commitments under this Fifth Amended and Restated Credit Agreement, shall be
reallocated (in the case of clause (b) to the extent of the applicable
reduction) among the Lenders on the Fifth Amendment and Restatement Effective
Date in accordance with Schedules 2.01 and 2.04, respectively and shall be
deemed to have remained outstanding at all times. For the avoidance of doubt,
upon the effectiveness of this Fifth Amended and Restated Credit Agreement, any
Lender on the Fifth Amendment and Restatement Effective Date with (w) an
Effective Date Term Commitment in excess of the aggregate principal amount of
its outstanding Term Loans immediately prior to the effectiveness of this Fifth
Amended and Restated Credit Agreement and/or (x) a Multicurrency Revolving
Commitment and/or USD Revolving Commitment in excess of its Multicurrency
Revolving Commitment and/or USD Revolving Commitment, respectively, immediately
prior to the effectiveness of this Fifth Amended and Restated Credit Agreement,
in each case, shall fund to the Administrative Agent for the account of each
lender under the Existing Credit Agreement that (y) is an Exiting Lender or (z)
is a Lender hereunder but whose applicable commitments under the Existing Credit
Agreement are less than such Lender’s applicable Commitments under the Fifth
Amended and Restated Credit Agreement, in each case, the amounts necessary to
effect the reallocation contemplated by the previous sentence. Any modifications
to this Agreement requiring the consent of all Lenders or all affected Lenders
(but, for the avoidance of doubt, not Required Lenders) shall be deemed to have
been provided by the Lenders hereto on the Fifth Amendment and Restatement
Effective Date and for purposes of such voting all Exiting Lenders shall have
been deemed to have assigned their Loans and Commitments under the Existing
Credit Agreement immediately prior to such amendment as set forth above and in
compliance with Section 2.22 (for the avoidance of doubt, such Section 2.22
being deemed amended as set forth herein by the Required Lenders immediately
prior to such other amendments and, solely for the purposes of this Section
2.26, waiving any applicable requirements of Section 10.04).


ARTICLE III    

Representations and Warranties
The Parent Borrower represents and warrants to the Lenders (as to itself and its
subsidiaries) that:

63
        
        

--------------------------------------------------------------------------------




SECTION 3.01.    Organization; Powers. Except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Consolidated Entities is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own or lease its property
and to carry on its business as now conducted and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 sets forth the correct and complete list of each
Subsidiary, as of the Fifth Amendment and Restatement Effective Date ,
indicating (a) its jurisdiction of organization, (b) its ownership (by holder
and percentage interest), (c) its business and primary geographic scope of
operation and (d) whether such Subsidiary is a Material Subsidiary.
SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate, partnership,
limited liability company or trust powers and have been duly authorized by all
necessary corporate and, if required, stockholder, partner, member or
beneficiary action. Each Loan Document to which any Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting creditors’ rights generally,
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and an implied covenant of good faith and fair dealing.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect or those which the failure to obtain or
make could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Consolidated
Entity or any order or decree of any Governmental Authority binding on or
affecting any Consolidated Entity where such violation of such order or decree,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Consolidated Entity or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any Consolidated Entity, where such violation or result, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Consolidated Entity, except pursuant to the terms of any Loan
Document.
SECTION 3.04.    Financial Condition; No Material Adverse Change. The Parent
Borrower has heretofore furnished to the Lenders (i) the audited consolidated
balance sheets of the Consolidated Entities and the related statements of
income, stockholders equity and cash flows as of and for the fiscal years ended
December 25, 2010, December 31, 2011 and December 29, 2012 reported on by
PriceWaterhouseCoopers LLP, independent public accountants, and (ii) the
unaudited consolidated and consolidating balance sheets of the Consolidated
Entities and the related statements of income, stockholders equity and cash
flows as of and for each fiscal quarter

64
        
        

--------------------------------------------------------------------------------




since December 29, 2012 as to which such financial statements are available.
Such financial statements in clauses (i) and (ii) above present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Consolidated Entities as of such dates and for such periods in
accordance with GAAP.
(d)    Except for Disclosed Matters, since December 29, 2012, there has been no
change that could reasonably be expected to have a Material Adverse Effect.
SECTION 3.05.    Properties. Each of the Consolidated Entities has good title
to, or valid leasehold interests in, all its real and personal property material
to its business reflected in the financial statements described in Section 3.04,
except for Permitted Encumbrances and other defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or to the extent that the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
(b)    Each of the Consolidated Entities owns, or is licensed to use, all
trademarks, tradenames, service marks, service names, copyrights, patents,
domain names and other intellectual property material to its business to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and, to the knowledge
of the Consolidated Entities, the use thereof by the Consolidated Entities does
not infringe upon the rights of any other Person, and, to the knowledge of
Consolidated Entities, no Person has infringed upon the rights of the
Consolidated Entities thereto where such infringement, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters. There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Consolidated Entities, threatened
against or affecting any Consolidated Entities (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, any other Loan Document or the Transactions.
(c)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Consolidated Entity (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
(d)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

65
        
        

--------------------------------------------------------------------------------




SECTION 3.07.    Compliance with Laws and Agreements. (a) Each of the
Consolidated Entities is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
(b) No Loan Party or any Subsidiary (i) engages in any dealings or transactions
prohibited by Section 2 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), or (ii) is a person on
the list of Specially Designated Nationals and Blocked Persons or is otherwise
the subject of any other U.S. Department of Treasury’s Office of Foreign Assets
Control (“OFAC”) regulation or executive order imposing OFAC-administered
sanctions.
(c) Each Loan Party and its Subsidiaries is in compliance, in all material
respects, with (i) Section 5(b) the Trading with the Enemy Act, as amended, OFAC
regulations (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
SECTION 3.08.    Investment Company Status. No Consolidated Entity is required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
SECTION 3.09.    Taxes. Each of the Consolidated Entities has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the applicable Consolidated Entity has set aside on its books adequate
reserves in conformity with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as disclosed on Schedule 3.10, as of
the date of the most recent actuarial report for each Domestic Plan (i) the
present value of the accumulated benefit obligation under each Domestic Plan did
not exceed by more than $60,000,000 the fair market value of the assets of such
Domestic Plan (determined in both cases using the applicable assumptions under
FASB ASC Topic 715-30) and (ii) the present value of all accumulated benefit
obligations of all underfunded Domestic Plans did not exceed by more than
$85,000,000 the fair market value of the assets of all such underfunded Domestic
Plans (determined in both cases using the applicable assumptions under FASB ASC
Topic 715-30). The present value of the projected benefit obligation under each
Foreign Plan did not, as of the close of its most recent plan year, exceed the
fair market value of

66
        
        

--------------------------------------------------------------------------------




the assets of such Foreign Plan allocable to such benefit obligation (determined
in both cases using the applicable assumptions under FASB ASC Topic 715-30), and
the present value of all projected benefit obligations of all underfunded
Foreign Plans did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Foreign Plans (determined in both cases using the applicable
assumptions under FASB ASC Topic 715-30) except to the extent that any such
excess of the present value of the projected benefit obligations over the fair
market value of the applicable assets could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.
SECTION 3.11.    Disclosure. The Parent Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which any
Consolidated Entity is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Consolidated Entity to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
SECTION 3.12.    Security Documents. The Security Documents are effective to
create in favor of the Administrative Agent for its benefit and the ratable
benefit of the Lenders a legal, valid and enforceable perfected first-priority
Lien on the Collateral as security for the Obligations.
SECTION 3.13.    Federal Reserve Regulations. No Consolidated Entity is engaged
principally, or as one of its important activities, in the business of extending
credit for the purposes of buying or carrying Margin Stock (as defined under
Regulation U). (ii) No part of the proceeds of any Loan, and no Letter of
Credit, will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation U or X.
SECTION 3.14.    Solvency. Immediately after the consummation of the
Transactions (a) the fair value of the assets of each Loan Party at a fair
valuation will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
considering all financing alternatives and potential asset sales reasonably
available to such Loan Party; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, considering all financing alternatives
and potential asset sales reasonably available to such Loan Party; and (d) each
Loan Party will not have unreasonably small capital

67
        
        

--------------------------------------------------------------------------------




with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted following the Fifth Amendment and
Restatement Effective Date .
ARTICLE IV    

Conditions
SECTION 4.01.    Fifth Amendment and Restatement Effective Date . The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent (or its counsel) shall have received from the
parties to any (i) Guarantee Agreement, (ii) Pledge Agreement and (iii) Security
Agreement either (x) a counterpart of each such agreement and the Fifth
Amendment and Restatement Acknowledgement and Confirmation Agreement signed on
behalf of such party or (y) written evidence satisfactory to the Administrative
Agent (which may include telecopy or email transmission of a signed signature
page of each such agreement) that such party has signed a counterpart of each
such agreement and the Fifth Amendment and Restatement Acknowledgement and
Confirmation Agreement, in each case, substantially in the form of Exhibits C,
D, E and I.
(c)    [Reserved]
(d)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Fifth
Amendment and Restatement Effective Date ) from counsel to the Parent Borrower
and its Subsidiaries as follows:
(vii)    Davis Polk & Wardwell, special New York counsel, substantially in the
form of Exhibit B-1;
(viii)    David Johst, General Counsel for the Consolidated Entities,
substantially in the form of Exhibit B-2;
(ix)    NautaDutilh N.V., special Dutch counsel, substantially in the form of
Exhibit B-3;
(x)    Arendt &Medernach, special Luxembourg counsel, substantially in the form
of Exhibit B-4;

68
        
        

--------------------------------------------------------------------------------




(xi)    Morrison & Foerster, special Japanese counsel, substantially in the form
of Exhibit B-5; and
(xii)    Davis Polk & Wardwell, special UK counsel, substantially in the form of
Exhibit B-6.
The Parent Borrower hereby requests such counsel to deliver such opinion.
(e)    The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).
(f)    The Administrative Agent (or its counsel) shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to each Loan Party, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
(g)    The Administrative Agent shall have received a certificate, dated as of
the Fifth Amendment and Restatement Effective Date and signed by the President,
a Vice President or the Financial Officer of the Parent Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
(h)    All consents and approvals necessary to be obtained from any Governmental
Authority or other Person in connection with the financing contemplated hereby
and the continuing operation of the Consolidated Entities shall have been
obtained and be in full force and effect.
(i)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Fifth Amendment and Restatement Effective
Date , including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.
(j)    Each Lender shall have received, at least five Business Days prior to the
Fifth Amendment and Restatement Effective Date , all applicable documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the United States PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) which is requested by such Lender at least
ten Business Days prior to the Fifth Amendment and Restatement Effective Date .
(k)    The Parent Borrower and its Subsidiaries shall be solvent on a
consolidated basis after giving effect to the Transactions and the Commitment
Parties (or their counsel) shall have received a certificate from the chief
financial officer of the Parent Borrower, in form and substance reasonably
satisfactory to the Administrative Agent certifying to the effect thereof.

69
        
        

--------------------------------------------------------------------------------




(l)    All actions necessary to establish that the Administrative Agent will
continue to have a perfected first priority security interest in the Collateral
(subject to Liens permitted by Section 6.02) shall have been taken, and the
Administrative Agent (or its counsel) shall have received a perfection
certificate dated the Fifth Amendment and Restatement Effective Date in form and
substance satisfactory to the Administrative Agent in respect of the Loan
Parties and the Collateral.
(m)    The Administrative Agent shall have received evidence satisfactory to it
that, substantially simultaneously with the funding of any Loans on the Fifth
Amendment and Restatement Effective Date, the applicable Borrower or Borrowers
shall have paid to the Administrative Agent, for the account of the lenders or
agents entitled to such amounts, all accrued interest, fees and other amounts
owing under the Existing Credit Agreement. The parties hereto that are Existing
Lenders hereby waive any provision under the Existing Credit Agreement requiring
advance written notice in order to repay any “Loans” or terminate any
“Commitments” under and as defined in the Existing Credit Agreement.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including on the Fifth Amendment and
Restatement Effective Date and the Delayed Draw Borrowing Date), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:
(c)    The representations and warranties set forth in this Agreement and the
other Loan Documents shall be true and correct in all material respects (if not
qualified as to materiality or Material Adverse Effect) or in any respect (if so
qualified) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.
(d)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and there shall be
no laws, rules, regulations or orders that would cause the making or maintaining
of such Loan or such Letter of Credit to be unlawful or otherwise unenforceable.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateralized to the satisfaction of the Administrative Agent) and all LC
Disbursements shall have been reimbursed, the Parent Borrower (as to itself and
its subsidiaries) covenants and agrees with the Lenders that:

70
        
        

--------------------------------------------------------------------------------




SECTION 5.01.    Financial Statements and Other Information. The Parent Borrower
will furnish to the Administrative Agent and each Lender:
(e)    as soon as available, but in any event within the period within which the
Parent Borrower is required to deliver its annual report on Form 10-K under the
Exchange Act and the regulations promulgated by the SEC thereunder for of each
fiscal year of the Consolidated Entities, its audited consolidated and unaudited
consolidating balance sheets of the Consolidated Entities and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all such consolidated financial statements
being reported on by PriceWaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Consolidated Entities on a consolidated basis in accordance
with GAAP consistently applied and certified by its Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Consolidated Entities in accordance with GAAP consistently
applied;
(f)    as soon as available, but in any event within the period within which the
Parent Borrower is required to deliver its quarterly report on Form 10-Q under
the Exchange Act and the regulations promulgated by the SEC thereunder for each
of the first three fiscal quarters of the Consolidated Entities, its
consolidated and consolidating balance sheets of the Consolidated Entities and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding date or period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by its
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Consolidated Entities in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(g)    prior to the consummation of a Permitted Acquisition (or, if the
aggregate consideration paid for such Permitted Acquisition is less than
$40,000,000, within 30 days thereafter), the audited or, if the audited is
unavailable, the unaudited balance sheets of the acquired Person (or part
thereof) as of the most recently ended calendar quarter and related statements
of income and cash flows for the most recently ended four calendar quarters and,
if available, for the calendar months ended in the calendar quarter during which
such Permitted Acquisition occurs;
(h)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of its Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements for the 2012

71
        
        

--------------------------------------------------------------------------------




fiscal year referred to in Section 3.04(b) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(i)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(j)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements, registration statements and other materials
filed by any Consolidated Entity with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by any
Consolidated Entity to its shareholders generally, as the case may be; and
(k)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Consolidated
Entity (including without limitation any information required under the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request.
The information required to be delivered by paragraphs (a), (b) and (f) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Parent Borrower posts such information on its website on the Internet at
www.criver.com or when such information is posted on the SEC’s website on the
Internet at www.sec.gov; provided that the Parent Borrower shall give notice of
any such posting to the Administrative Agent (who shall then give notice of any
such posting to the Lenders); provided further, that the Parent Borrower shall
deliver paper copies of any such information to the Administrative Agent if the
Administrative Agent or any Lender requests the Parent Borrower to deliver such
paper copies until written notice to cease delivering such paper copies is given
by the Administrative Agent.  
SECTION 5.02.    Notices of Material Events. The Parent Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(e)    the occurrence of any Default;
(f)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Consolidated
Entity or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;
(g)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Consolidated Entities that could reasonably be expected to
result in a Material Adverse Effect; and

72
        
        

--------------------------------------------------------------------------------




(h)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
its Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. Each Consolidated Entity will
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and (ii) the rights, licenses, permits,
privileges and franchises material to the conduct of its business (except, in
the case of this clause (ii), where failure to do so could not reasonably be
expected to result in a Material Adverse Effect); provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or
closure of a division permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. Each Consolidated Entity will pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Consolidated Entity has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. Each Consolidated Entity
will (i) keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted,
(ii) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations and (iii) if any portion of any Mortgaged Property is at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a Special Flood Hazard Area with respect to which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (as now or hereafter in effect or successor act thereto), (A) maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (B)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.
SECTION 5.06.    Books and Records; Inspection Rights. Each Consolidated Entity
will keep proper books of record and account required for the Parent Borrower to
deliver the financial statements and information required by Section 5.01. Each
Loan Party will permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (and by this provision each Loan Party authorizes such accountants
to discuss with

73
        
        

--------------------------------------------------------------------------------




such representatives thereafter, finances and condition of each such Loan Party,
whether or not such Loan Party is present), all at such reasonable times and as
often as reasonably requested and the Parent Borrower shall reimburse the
Administrative Agent and any Lender for the reasonable expenses incurred in
connection with the exercise of such rights (except that the Parent Borrower
shall only be required to reimburse the Administrative Agent or any Lender for
expenses incurred in connection with one such visit or inspection per fiscal
year, unless an Event of Default has occurred and is continuing).
SECTION 5.07.    Compliance. Each Consolidated Entity will comply with all
Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.    Use of Proceeds and Letters of Credit.
(d)    The proceeds of the Term Loans shall be used (i) to refinance any
indebtedness and any other amounts outstanding under the Existing Credit
Agreement, (ii) in the case of the Delayed Draw Facility, to redeem, repurchase
or refinance the 2.25% Convertible Notes and (iii) for general corporate
purposes (including working capital, capital expenditures, Permitted
Acquisitions and dividends on and repurchases of Capital Stock of the Parent
Borrower).
(e)    The proceeds of Revolving Loans shall be used (i) for general corporate
purposes (including working capital, capital expenditures, Permitted
Acquisitions and dividends on and repurchases of Capital Stock of the Parent
Borrower) and (ii) to redeem, repurchase or refinance the 2.25% Convertible
Notes.
(f)    Letters of Credit will be issued only to support obligations of the
Parent Borrower and any Wholly-Owned Guarantor incurred in the ordinary course
of business or pursuant to a Permitted Acquisition.
(g)    No part of the proceeds of any Loan, and no Letter of Credit, will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.
SECTION 5.09.    Additional Material Subsidiaries; Additional Collateral.
Promptly upon any Domestic Subsidiary becoming a Material Domestic Subsidiary
after the Fifth Amendment and Restatement Effective Date , the Parent Borrower
will (i) cause such Domestic Subsidiary (other than any such Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes if
substantially all of its assets consist of Capital Stock of one or more direct
or indirect Foreign Subsidiaries) to guarantee the Obligations, pursuant to a
Guarantee substantially in the form of the Guarantee Agreement or otherwise
reasonably satisfactory to the Administrative Agent, (ii) (x) cause the
Obligations to be secured by a perfected first-priority lien on all of the
personal property of such Domestic Subsidiary (provided that no more than 65% of
the outstanding voting Capital Stock of any Foreign Subsidiary owned by such
Domestic Subsidiary shall be subject to such Lien), pursuant to a Security
Agreement, a Pledge Agreement

74
        
        

--------------------------------------------------------------------------------




and other such documents and instruments including Uniform Commercial Code
financing statements required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded so that the
Administrative Agent, for its benefit and the ratable benefit of the Lenders,
shall have a legal, valid and enforceable perfected first-priority Lien on the
Collateral (and subject to any limitations and exceptions consistent with those
contained in any such documents or instruments) and (y) cause all outstanding
Capital Stock of such Domestic Subsidiary owned directly or indirectly by any
Loan Party to be subject to a perfected first-priority Lien (provided that no
more than 65% of the outstanding voting Capital Stock of any such Domestic
Subsidiary that is treated as a disregarded entity for U.S. federal income tax
purposes shall be required to become subject to such Lien if substantially all
of its assets consist of Capital Stock of one or more direct or indirect Foreign
Subsidiaries), pursuant to a Pledge Agreement and (iii) deliver such proof of
corporate, partnership or limited liability company action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered pursuant to Article IV or as the Administrative Agent shall have
reasonably requested.
(d)    Promptly upon any Foreign Subsidiary becoming a Material Subsidiary after
the Fifth Amendment and Restatement Effective Date , the Parent Borrower and
each other Material Domestic Subsidiary will (i) cause all of the Capital Stock
of such Foreign Subsidiary owned by the Parent Borrower and the Material
Domestic Subsidiaries to be pledged and delivered (provided that no more than
65% of the outstanding voting Capital Stock of any Foreign Subsidiary owned by
the Parent Borrower and the Material Domestic Subsidiaries shall be required to
be pledged and delivered) to the Administrative Agent for its benefit and the
ratable benefit of the Lenders, pursuant to a Pledge Agreement (or other
agreement reasonably satisfactory to the Administrative Agent) and (ii) deliver
such proof of corporate, partnership or limited liability company action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered pursuant to Article IV or as the Administrative Agent shall
have reasonably requested.
(e)    With respect to any fee interest in any real property located in the
United States having a book value (together with improvements thereof) of at
least $10,000,000 acquired after the Fifth Amendment and Restatement Effective
Date by any Loan Party, promptly (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the Lenders,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as any existing surveys in the Parent Borrower or
any Subsidiary’s possession and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent, (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, and (iv) deliver
to the Administrative Agent (A) a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to such
Mortgaged Property (together with a

75
        
        

--------------------------------------------------------------------------------




notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower or the applicable Loan Party relating thereto) and (B)
a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.05 including, without limitation, flood insurance
policies) and the applicable provisions of the Mortgages, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and shall name the
Administrative Agent as additional insured, in form and substance satisfactory
to the Administrative Agent.
SECTION 5.10.    Cash Management. The Parent Borrower agrees to cause, to the
extent necessary to satisfy all of the Obligations, all Subsidiaries that are
not Loan Parties to either distribute assets or loan funds to the Parent
Borrower, to the extent permitted by applicable law.
SECTION 5.11.    Environmental Laws. The Parent Borrower will cause each
Consolidated Entity to comply with all applicable Environmental Laws, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
SECTION 5.12.    Maintenance of Ratings. The Parent Borrower will cause (a)(i) a
Senior Implied Rating, in the case of Moody’s or (ii) an Issuer Credit Rating,
in the case of S&P, for the Parent Borrower and (b) credit ratings for the
Facility from Moody’s and S&P to be maintained at all times.
SECTION 5.13.    Further Assurances. Each Loan Party will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any applicable law,
or which the Administrative Agent may reasonably request, to cause the
Administrative Agent, for the benefit of itself and the ratable benefit of the
Lenders, to maintain a legal, valid and enforceable perfected first priority
Lien on the Collateral (subject to the limitations, exceptions and
qualifications set forth in the Loan Documents), all at the expense of the Loan
Parties.
(e)    Each Loan Party will also provide to the Administrative Agent, from time
to time upon request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
SECTION 5.14.     Post-Closing Items.The Administrative Agent (or its counsel)
shall have received within 60 days of the Fifth Amendment and Restatement
Effective Date (or such longer period of time as the Administrative Agent shall
agree in its sole discretion) (i)(A) first priority Mortgages for the Mortgaged
Properties that do not constitute Existing Mortgaged Properties, including title
and extended coverage insurance covering the properties underlying such
Mortgages, and (B) amendments to (or amendments and restatements of) the
Mortgages for the Mortgaged Properties that constitute Existing Mortgaged
Properties that the Administrative Agent reasonably deems necessary to amend
such Mortgages in order to cause the Obligations to be appropriately secured by
the property underlying such Mortgages and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, including title datedown
endorsements (or redated title insurance policies, as applicable), and such
title datedown

76
        
        

--------------------------------------------------------------------------------




endorsements (or redated title policies) shall show no Liens affecting such
Mortgaged Properties except for Permitted Encumbrances, (ii) (A) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party) and (B) copies of, or certificates as to
coverage under, the insurance policies required by Section 5.05 (including,
without limitation, flood insurance policies) and the applicable provisions of
the Mortgages, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) and shall name the Administrative Agent as additional insured, in
form and substance satisfactory to the Administrative Agent, and (iii) any
existing surveys of the Mortgaged Properties in the Parent Borrower or any
Subsidiary’s possession.
(c)    The Administrative Agent (or its counsel) shall have received within 30
days of the Fifth Amendment and Restatement Effective Date (or such longer
period of time as the Administrative Agent shall agree in its sole discretion)
any certificates or other instruments representing Capital Stock or any
instruments evidencing indebtedness required to be pledged to the Administrative
Agent pursuant to any Pledge Agreement together with stock powers or other
instruments of transfer with respect thereto endorsed in blank.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized to the
satisfaction of the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Parent Borrower (as to itself and its subsidiaries)
covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. No Consolidated Entity will create, incur, assume
or permit to exist any Indebtedness, except:
(i)    Indebtedness of any Loan Party pursuant to any Loan Document;
(j)    Indebtedness existing on the date hereof as set forth on Schedule 6.01,
and any extensions, renewals, refinancings or replacements of any such
Indebtedness so long as (i) the principal or face amount of, or interest rate or
fees or other amounts (exclusive of commissions and other similar issuance
costs) payable in connection with, any such Indebtedness is not increased, (ii)
the dates upon which payments are to be made are not advanced and (iii) the
subordination terms, if any, are not modified in any manner that is adverse to
the Lenders, in connection with any such extension, renewal, refinancing or
replacement;
(k)    Indebtedness of any Consolidated Entity to any other Consolidated Entity
permitted by Section 6.04;

77
        
        

--------------------------------------------------------------------------------




(l)    (i) Indebtedness of any Consolidated Entity incurred to finance the
acquisition, construction or improvement of any assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets (including in a Permitted Acquisition) or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof so long as such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) Indebtedness of the Foreign Subsidiaries;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $75,000,000 at any time outstanding;
(m)    Indebtedness of any Consolidated Entity as an account party in respect of
trade letters of credit;
(n)    Permitted Additional Indebtedness of the Parent Borrower;
(o)    Indebtedness not otherwise expressly permitted by this Section 6.01 in an
aggregate principal or face amount outstanding at any time not to exceed
$60,000,000; and
(p)    Hedging Agreements permitted under Section 6.05.
SECTION 6.02.    Liens. No Consolidated Entity will create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
(c)    Liens created under the Security Documents;
(d)    Permitted Encumbrances;
(e)    any Lien on any property or asset of any Consolidated Entity existing on
the date hereof and extensions and renewals thereof; provided that (i) such Lien
shall not apply to any other property or asset of any Consolidated Entity and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof (and extensions and renewals thereof (but not increases thereof));
(f)    any Lien existing on any property or asset prior to the acquisition
thereof by any Consolidated Entity or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) if such Lien secures
Indebtedness, such Indebtedness is permitted by clause (d), (e) or (g) of
Section 6.01, (ii) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(iii) such Lien shall not apply to any other property or assets of any
Consolidated Entity and (iv) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and any extensions, renewals, refinancings or
replacements thereof, subject to clause (b) of Section 6.01 with respect to any
Indebtedness permitted by such clause;

78
        
        

--------------------------------------------------------------------------------




(g)    any Lien on assets acquired, constructed or improved by any Consolidated
Entity; provided that (i) such Lien secures Indebtedness permitted by
clause (d)(i) or (g) of Section 6.01, (ii) such Lien and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such assets and (iv) such Lien shall not apply to any other property or assets
of any Consolidated Entity;
(h)    any Lien securing payment of any obligation under any Hedging Agreement
permitted by Section 6.01(h); and
(i)    any Lien on any property or asset of a Foreign Subsidiary that secures
Indebtedness permitted by Section 6.01(d)(ii) or 6.01(g).
SECTION 6.03.    Fundamental Changes. No Consolidated Entity will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Parent Borrower
in a transaction in which the Parent Borrower is the surviving corporation,
(ii) any Subsidiary may merge into any Wholly-Owned Subsidiary in a transaction
in which the surviving entity is a Wholly-Owned Subsidiary and, if any party to
such merger is a Loan Party, is or becomes a Loan Party, (iii) any Subsidiary
may liquidate or dissolve if the Parent Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Parent Borrower,
is not materially disadvantageous to the Lenders and could not reasonably be
expected to have a Material Adverse Effect, provided that if such Subsidiary is
a Guarantor, any assets or business not otherwise disposed of or transferred in
accordance with Section 6.06, or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, the
Parent Borrower or a Guarantor after giving effect to such liquidation or
dissolution; provided further that no Subsidiary Borrower may be liquidated or
dissolved if any Borrowing or Revolving Credit Exposure attributable to such
entity is outstanding at such time, (iv) any Foreign Subsidiary may merge into
any other Foreign Subsidiary that is a Wholly-Owned Subsidiary in a transaction
in which a Foreign Subsidiary that is a Wholly-Owned Subsidiary is the surviving
corporation, (v) any Wholly-Owned Subsidiary may merge into any Person in order
to consummate a Permitted Acquisition permitted by Section 6.04(e) so long as
after giving effect thereto the Person surviving such merger is a Subsidiary and
(vi) any Consolidated Entity may effect the closure of a division in such
Consolidated Entity.
(e)    No Consolidated Entity will engage to any material extent in any business
other than businesses of the type conducted by the Consolidated Entities on the
date of execution of this Agreement and businesses reasonably related thereto.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Consolidated Entity will purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) any Capital Stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any

79
        
        

--------------------------------------------------------------------------------




obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (or any material portion thereof), except:
(k)    Permitted Investments;
(l)    Investments by the Consolidated Entities in any other Consolidated
Entity;
(m)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(n)    extensions of trade credit in the ordinary course of business;
(o)    Permitted Acquisitions by any Consolidated Entity so long as (i) after
giving effect to such Permitted Acquisition, the Leverage Ratio is not more than
3.00 to 1.00 on a pro forma basis recomputed as at the last day of the most
recently ended fiscal quarter of the Consolidated Entities as if such Permitted
Acquisition had occurred on the first day of the period for testing such
compliance; provided that such ratio shall be 3.00 to 1.00 with respect to the
first full fiscal quarter in 2012 and each fiscal quarter thereafter or (ii) the
aggregate amount of cash and non-cash consideration (including the concurrent
repayment or assumption of Indebtedness exclusive of earn-outs and other
contingent payments) paid in respect of such Permitted Acquisition does not
exceed $20,000,000;
(p)    investments consisting of Hedging Agreements permitted by Section 6.05;
(q)    investments consisting of non-cash consideration received pursuant to a
disposition of assets permitted by Section 6.06;
(r)    investments by or investments in Foreign Subsidiaries (not otherwise
permitted by this Section 6.04) in an aggregate amount at any time outstanding
not to exceed $30,000,000;
(s)    so long as no Event of Default shall have occurred or would result
therefrom, other investments constituting minority investments in Capital Stock
of Persons engaged in a commercial business activity similar to the principal
business activities of the Parent Borrower on the Fifth Amendment and
Restatement Effective Date , or reasonably related or ancillary or complementary
thereto, at any time outstanding shall not exceed $100,000,000 minus the amount
of investments in excess of $20,000,000 made in reliance on Section 6.04(l)
below;
(t)    investments consisting of accounts receivable and/or related ancillary
rights or assets, or interests therein by any Consolidated Entity in any
Receivables Subsidiary;
(u)    investments held by any Person at the time it becomes a Subsidiary
pursuant to a Permitted Acquisition and not made in contemplation of or in
connection with such Permitted Acquisition; and

80
        
        

--------------------------------------------------------------------------------




(v)    the Guaranty by Charles River Laboratories, Inc. of certain lease payment
obligations of Charles River Clinical Services Northwest Inc. (“CRCSN”) (f/n/a
Northwest Kinetics, Inc.) (or any successor lessee) under a lease dated April 1,
2005, as amended from time to time, by and between Pacific Avenue Professional
Plaza, LLC, Outrigger Apartments, L.L.C. and CRCSN; provided that to the extent
the aggregate liability under such Guaranty exceeds $20,000,000 such excess
shall be treated as an investment made in reliance on Section 6.04(i) above to
the extent an investment in the amount of such excess would then be permitted
under such Section 6.04(i).
SECTION 6.05.    Hedging Agreements. No Consolidated Entity will enter into any
Hedging Agreement, other than Hedging Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which such Consolidated Entity
is exposed in the conduct of its business or the management of its liabilities.
SECTION 6.06.    Disposition of Assets. No Consolidated Entity will Dispose of
any asset, including any Capital Stock, except:
(e)    Dispositions of cash, Permitted Investments and other current assets,
inventory and used or surplus equipment in the ordinary course of business;
(f)    Dispositions to any other Consolidated Entity; provided that the sum of
the aggregate fair market value of all assets Disposed of by a Loan Party to any
Consolidated Entity that is not a Loan Party (excluding Dispositions consisting
of cash contributions otherwise permitted by this Agreement) during the term of
this Agreement together with all Dispositions permitted under clause (d) of this
Section 6.06 shall not exceed 20% of the total tangible assets of the
Consolidated Entities as of the last day of the most recently ended fiscal
quarter of the Consolidated Entities as determined on a consolidated basis in
accordance with GAAP;
(g)    Dispositions of accounts receivable and/or related ancillary rights or
assets, or interests therein to any Receivables Subsidiary pursuant to a
Receivables Financing Program;
(h)    Dispositions of assets (including Capital Stock of Subsidiaries) that are
not permitted by any other clause of this Section 6.06; provided that the sum of
the aggregate fair market value of all assets Disposed of during the term of
this Agreement in reliance upon clause (d) of this Section 6.06, together with
all assets Disposed of by a Loan Party to any Consolidated Entity that is not a
Loan Party pursuant to clause (b) of this Section 6.06, shall not exceed 20% of
the total tangible assets of the Consolidated Entities as of the last day of the
most recently ended fiscal quarter of the Consolidated Entities as determined on
a consolidated basis in accordance with GAAP;
(i)    Disposition of the Arkansas Facility; and
(j)    Dispositions of assets not otherwise permitted by this Section 6.06;
provided, that the sum of the aggregate fair market value of all assets Disposed
of during any fiscal year shall not exceed $1,000,000;

81
        
        

--------------------------------------------------------------------------------




provided that (x) all Dispositions permitted by clauses (a) through (d) of this
Section 6.06 shall be made for fair value as agreed to in an arm’s length
transaction and (y) any sale, transfer or Disposition permitted by clauses (b)
or (d) of this Section 6.06 for consideration in excess of $10,000,000 shall be
for at least 50% cash consideration and any non-cash consideration received in
connection with such sale, transfer or disposition shall be permitted under
Section 6.04(g).
SECTION 6.07.    Transactions with Affiliates. No Consolidated Entity will sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:
(h)    transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to such Consolidated Entity than could be
obtained on an arm’s-length basis from unrelated third parties;
(i)    transactions between or among Consolidated Entities not involving any
other Affiliate (in each case to the extent not otherwise prohibited by other
provisions of this Agreement);
(j)    any payment, dividend, distribution or setting aside of property not
otherwise prohibited by this Agreement, any transaction permitted by Section
6.03 and any investment permitted by Section 6.04; and
(k)    the sale, transfer or other disposition of accounts receivable and/or
related ancillary rights or assets or interests therein by any Consolidated
Entity to a Receivables Subsidiary pursuant to a Receivables Financing Program.
SECTION 6.08.    Restrictive Agreements. No Consolidated Entity will, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Consolidated Entity to create, incur or permit to exist any Lien
upon any of its property or assets to secure the Obligations, or (b) the ability
of any Consolidated Entity to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to any
other Consolidated Entity or to Guarantee Indebtedness of any other Consolidated
Entity; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any of the Loan Documents, (ii) the foregoing
shall not apply to any restrictions and conditions existing on the date hereof
which are identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any asset pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or the asset that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01(d) or Section 6.01(g) if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.

82
        
        

--------------------------------------------------------------------------------




SECTION 6.09.    Amendment of Material Documents. No Consolidated Entity will
amend, modify or waive (whether via merger, consolidation, amendment or
otherwise) (a) any of its rights under its certificate of incorporation,
by-laws, declaration of trust or other organizational documents if such
amendment, modification or waiver could reasonably be expected to result in a
Material Adverse Effect or (b) any of the terms of any Consolidated Subordinated
Indebtedness, in each case in any respect adverse to the Lenders (for the
purposes of this Section 6.09(b) and without limitation of the scope of the
definition of “adverse”, any amendment to increase the principal amount, the
interest rate or fees or other amounts payable, to advance the dates upon which
payments are made or to alter any subordination provision (or any definition
related thereto) to make it more favorable to the holders of Consolidated
Subordinated Indebtedness shall be deemed to be “adverse”).
SECTION 6.10.    Interest Coverage Ratio. The Consolidated Entities will not
permit the Interest Coverage Ratio as determined as of the end of each fiscal
quarter of the Consolidated Entities to be less than 3.50 to 1.00.
SECTION 6.11.    Leverage Ratio. The Consolidated Entities will not permit the
Leverage Ratio as determined as of the end of each fiscal quarter of the
Consolidated Entities to be greater than 3.75 to 1.00; provided that such ratio
shall be (a) 3.50 to 1.00 with respect to the first and second fiscal quarters
ending in 2014 and (b) 3.25:1.00 with respect to third fiscal quarter ending in
2014 and each fiscal quarter ending thereafter.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(j)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(k)    any Borrower shall fail to pay any interest on any Loan or any Loan Party
shall fail to pay any fee or any other amount (other than an amount referred to
in clause (a) of this Article) payable under any Loan Document, when and as the
same shall become due and payable and such failure shall continue unremedied for
a period of three Business Days;
(l)    any representation or warranty made or deemed made by or on behalf of any
Consolidated Entity in or in connection with any Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification hereof
or thereof or waiver hereunder or thereunder, shall prove to have been incorrect
in any material respect (if not qualified as to materiality or of Material
Adverse Effect) and in any respect (if qualified as to materiality or of
Material Adverse Effect) when made or deemed made or furnished;

83
        
        

--------------------------------------------------------------------------------




(m)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the existence of
such Loan Party) or 5.08 or in Article VI;
(n)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower (which notice will be given at the request of any
Lender);
(o)    any Consolidated Entity shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period);
(p)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
(q)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Consolidated Entity (other than Subsidiaries that are not
Material Subsidiaries) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Consolidated Entity (other than Subsidiaries that are not Material Subsidiaries)
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
(r)    any Consolidated Entity (other than Subsidiaries that are not Material
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Consolidated
Entity (other than Subsidiaries that are not Material Subsidiaries) for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(s)    any Consolidated Entity shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

84
        
        

--------------------------------------------------------------------------------




(t)    one or more judgments for the payment of money in an aggregate amount
exceeding $25,000,000 in the aggregate (not covered by insurance from a
responsible insurance company or indemnified by a creditworthy indemnitor that
is not denying its liability with respect thereto) shall be rendered against any
Consolidated Entity or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Consolidated Entity to enforce
any such judgment;
(u)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(v)    (i) any Security Document shall for any reason cease to create in favor
of the Administrative Agent for its benefit and the ratable benefit of the
Lenders a legal, valid and enforceable perfected first-priority Lien on the
Collateral as security for the Obligations, except to the extent that such
cessation (A) relates, during the term of this Agreement, to an aggregate fair
market value of assets that represent less than $4,000,000, (B) results from the
failure of the Administrative Agent to maintain possession of certificates
representing securities pledged or to file continuation statements under the
Uniform Commercial Code of any applicable jurisdiction or (C) is covered by a
lender’s title insurance policy and the subject insurer promptly after the
occurrence of the resulting cessation shall have acknowledged in writing that
the same is covered by such title insurance policy; or (ii) any Loan Document
executed by any Loan Party shall at any time after its execution and delivery
(except in accordance with its terms or pursuant to an agreement of the parties
thereof) and for any reason cease to be in full force and effect or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by any Consolidated Entity or any Consolidated Entity shall deny in
writing it has any further liability or obligation thereunder;
(w)    the subordination provisions relating to any Consolidated Subordinated
Indebtedness shall fail to be enforceable by the Administrative Agent or the
Lenders in accordance with the terms thereof or the Obligations shall fail to
constitute “senior indebtedness” (or any other similar term) under any document,
instrument or other agreement evidencing any such Consolidated Subordinated
Indebtedness; or
(x)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall by notice to the Parent Borrower, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations (other than the Obligations arising
under or in

85
        
        

--------------------------------------------------------------------------------




connection with any Hedging Agreements), shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers and (iii) enforce its rights
under the Guarantee Agreement and each Security Document on behalf of itself as
Administrative Agent, the Lenders and the Issuing Bank; and in case of any event
with respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments available to such Borrower (and in the case of any such event with
respect to the Parent Borrower, the Commitments available to any Borrower) shall
automatically terminate and the principal of the Loans then outstanding
thereunder, together with accrued interest thereon and all fees and other
Obligations (other than the Obligations arising under or in connection with any
Hedging Agreements), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
ARTICLE VIII    

The Administrative Agent
(f)    Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
(g)    The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Consolidated Entity or other Affiliate thereof
as if it were not the Administrative Agent hereunder.
(h)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents,
whether upon, before or after an Event of Default, that the Administrative Agent
is required to exercise in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Consolidated Entity that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Loan Party or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into

86
        
        

--------------------------------------------------------------------------------




(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
(i)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Consolidated Entity), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
(j)    The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
(k)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Parent Borrower. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Parent Borrower, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Parent Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative

87
        
        

--------------------------------------------------------------------------------




Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
(l)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
(m)    Subject to the foregoing provisions of this Article VIII, the
Administrative Agent shall, on behalf of the Lenders, (i) execute each Loan
Document other than this Agreement on behalf of the Lenders, (ii) hold and apply
the Collateral, and the proceeds thereof, at any time received by it in
accordance with the provisions of the Loan Documents, (iii) exercise any and all
rights, powers and remedies of the Lenders under the Loan Documents, including
the giving of any consent or waiver or the entering into of any amendment,
subject to the provisions of Section 10.02, (iv) execute, deliver and file
financing statements, assignments and other such agreements, and possess
instruments on behalf of the Lenders and (v) in the event of acceleration of the
obligations of the Borrowers hereunder, exercise the rights of the Lenders under
the Loan Documents upon and at the direction of the Required Lenders.
(n)    The Co-Syndication Agents and the Co-Documentation Agents shall not have
any right, power, obligation, liability, responsibility or duty under any of the
Loan Documents other than those applicable to all Lenders. Without limiting the
foregoing, the Co-Syndication Agents shall and the Co-Documentation Agents shall
not have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgements with respect to the Co-Syndication
Agents and the Co-Documentation Agents as it makes with respect to the
Administrative Agent or any other Lender in this Article VIII.
ARTICLE IX    

Parent Borrower Guarantee
(w)    The Parent Borrower hereby absolutely, irrevocably and unconditionally
guarantees, as primary obligor and not merely as a surety, the due and punctual
payment of the Subsidiary Borrowers’ Obligations.
(x)    The Parent Borrower, to the extent constituting a Qualified Keepwell
Provider, hereby absolutely, irrevocably and unconditionally undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Guarantee Agreement
in respect of any Hedging Obligation (provided, however, that the Parent
Borrower shall only be liable under this clause (b) of Article IX for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Article IX voidable under applicable law relating to
fraudulent conveyance or

88
        
        

--------------------------------------------------------------------------------




fraudulent transfer, and not for any greater amount). The obligations of the
Parent Borrower under this clause (b) of Article IX shall remain in full force
and effect until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated (or cash collateralized to
the satisfaction of the Administrative Agent) and all LC Disbursements shall
have been reimbursed. The Parent Borrower intends that this clause (b) of
Article IX constitute, and this clause (b) of Article IX shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
(y)    To the extent permitted by applicable law, the Parent Borrower waives
presentment to, demand of payment from and protest to any Subsidiary Borrowers
of any of the Subsidiary Borrowers’ Obligations, and also waives notice of
acceptance of the Subsidiary Borrowers’ Obligations and notice of protest for
nonpayment. The obligations of the Parent Borrower hereunder shall not be
affected by (a) the failure of any Guaranteed Party to assert any claim or
demand or to enforce or exercise any right or remedy against any Subsidiary
Borrowers under the provisions of this Agreement, any other Loan Document or
otherwise or (b) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement, any other Loan Document or any other
agreement or the release or other impairment of any Collateral or the release of
any Subsidiary Borrowers.
(z)    The Parent Borrower further agrees that its agreement under this Article
IX constitutes a promise of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Subsidiary Borrowers’ Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
any Guaranteed Party to any balance of any deposit account or credit on the
books of any Guaranteed Party in favor of any Subsidiary Borrowers or any other
Person or to any other remedy against any Subsidiary Borrowers or any
Collateral.
(aa)    The Parent Borrower guarantees that the Subsidiary Borrowers’
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of a Guaranteed
Party with respect thereto. This is a present and continuing guarantee of
payment and not of collection, and the liability of the Parent Borrower under
this Article IX shall be absolute and unconditional, in accordance with its
terms, and shall remain in full force and effect without regard to, and shall
not be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
lack of validity or enforceability of this Agreement, any other Loan Document or
any other agreement or instrument relating thereto; (b) any change in the time,
place or manner of payment of, or in any other term of, all or any of the
Subsidiary Borrowers’ Obligations, or any other amendment or waiver of or any
consent to any departure from this Agreement or any other Loan Document,
including, without limitation, any increase in the Subsidiary Borrowers’
Obligations resulting from the extension of additional credit to any Subsidiary
Borrowers or otherwise; (c) any taking, exchange, release or non-perfection of
any collateral, or any taking, release, or amendment or waiver of, or consent
to, or departure from,

89
        
        

--------------------------------------------------------------------------------




any other guarantee, for all or any of the Subsidiary Borrowers’ Obligations;
(d) any change, restructuring or termination of the structure or existence of
any Subsidiary Borrowers; (e) any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to any Subsidiary Borrowers or the properties or
creditors of any of them; (f) the occurrence of any Default or Event of Default
under, or any invalidity or any unenforceability of, or any misrepresentation,
irregularity or other defect in, this Agreement or any other Loan Document; (g)
any default, failure or delay, willful or otherwise, on the part of any
Subsidiary Borrowers to perform or comply with, or the impossibility or
illegality of performance by any Subsidiary Borrowers of, any term of this
Agreement or any other Loan Document; (h) any suit or other action brought by,
or any judgment in favor of, any beneficiaries or creditors of, any Subsidiary
Borrowers for any reason whatsoever, including, without limitation, any suit or
action in any way attacking or involving any issue, matter or thing in respect
of this Agreement or any other Loan Document; (i) any lack or limitation of
status or of power, incapacity or disability of any Subsidiary Borrowers or any
partner, principal, trustee or agent thereof; or (j) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, any
Subsidiary Borrowers or a third party guarantor.
(bb)    The obligations of the Parent Borrower under this Article IX shall not
be subject to any reduction, limitation, impairment or termination for any
reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Subsidiary Borrowers’ Obligations, any impossibility in
the performance of the Subsidiary Borrowers’ Obligations or other circumstance.
Without limiting the generality of the foregoing, the obligations of the Parent
Borrower under this Article IX shall not be discharged or impaired or otherwise
affected by the failure of any Guaranteed Party to assert any claim or demand or
to enforce any remedy under this Agreement or any other agreement related
thereto, by any waiver or modification in respect of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Subsidiary Borrowers’ Obligations, or by any other act or omission which may or
might in any manner or to any extent vary the risk of the Parent Borrower or
otherwise operate as a discharge of the Parent Borrower or any other Subsidiary
Borrowers as a matter of law or equity.
(cc)    The Parent Borrower further agrees that its obligations under this
Article IX shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Subsidiary Borrowers’
Obligation is rescinded or must otherwise be restored by any Guaranteed Party
upon the bankruptcy or reorganization of any Subsidiary Borrowers or otherwise.
(dd)    In furtherance of the foregoing and not in limitation of any other right
which any Guaranteed Party may have at law or in equity against the Parent
Borrower by virtue of this Article IX, upon the failure of any Subsidiary
Borrower to pay any of its Subsidiary Borrowers’ Obligations when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Parent Borrower hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, in cash the amount of such unpaid Subsidiary Borrowers’ Obligation.

90
        
        

--------------------------------------------------------------------------------




(ee)    Until the Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable under this Agreement
shall have been paid in full and all Letters of Credit shall have expired or
terminated (or cash collateralized to the satisfaction of the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Parent Borrower
hereby irrevocably agrees to subordinate any and all rights of subrogation,
reimbursement, exoneration, contribution or indemnification or any right to
participate in any claim or remedy of any Guaranteed Party (collectively, the
“Subrogation Rights”), in any such case, arising in connection with any payment
or payments with respect to the principal of or premium, if any, or interest on
the Subsidiary Borrowers’ Obligations, whether or not such claim, remedy or
right arises in equity, or under contract, statute or common law, including the
right to take or receive, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim
or other rights. To effectuate such subordination, the Parent Borrower hereby
agrees that it shall not be entitled to any payment in respect of any
Subrogation Right until the Commitments shall have expired or been terminated
and the principal of and interest on each Loan and all fees payable under this
Agreement shall have been paid in full and all Letters of Credit shall have
expired or terminated (or cash collateralized to the satisfaction of the
Administrative Agent) and all LC Disbursements shall have been reimbursed. If
any amount shall be paid to the Parent Borrower in violation of the preceding
sentence, such amount shall be deemed to have been paid to the Parent Borrower
for the benefit of, and held in trust for, the benefit of the Guaranteed
Parties.
(ff)    This Article IX is a continuing guarantee and shall remain in full force
and effect until the Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable under this Agreement
shall have been paid in full and all Letters of Credit shall have expired or
terminated (or cash collateralized to the satisfaction of the Administrative
Agent) and all LC Disbursements shall have been reimbursed. No failure or delay
on the part of any Guaranteed Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Guaranteed Party would otherwise
have. No notice to or demand on the Parent Borrower in any case shall entitle
the Parent Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Party to
any other or further action in any circumstances without notice or demand.
ARTICLE X    

Miscellaneous
SECTION 10.01.    Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

91
        
        

--------------------------------------------------------------------------------




(b)    if to the Parent Borrower, to it at Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 694-9504);
(c)    if to any Subsidiary Borrower, to it c/o Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 694-9504);
(d)    if to JPMorgan Chase Bank, N.A., to it at JPMorgan Chase Bank, N.A., Loan
and Agency Services, 10 South Dearborn, 7th Floor, Chicago, IL, 60603-2003,
Attention of Darren Cunningham (Telecopy No. (888) 303-9732), with a copy to (i)
JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484,
Attention of D. Scott Farquhar (Telecopy No. (203) 944-8495) and, in regard to
matters relating to Letters of Credit (ii) JPMorgan Chase Bank, N.A., Letter of
Credit contact, 10 South Dearborn, 19th Floor, Chicago, IL, 60603-2003,
Attention of Cassandra Groves (Telecopy No. (312) 732-2729;
(e)    if to J.P. Morgan Europe Limited, to it at J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention: Loan
Agency (Telecopy: 44-207-777-2360; Telephone: 44-207-742-9941) with a copy to
(i) JPMorgan Chase Bank, N.A., Loan and Agency Services, 10 South Dearborn, 19th
Floor, Chicago, IL, 60603-2003, Attention of Nanette Wilson (Telecopy No. (312)
385-7096), and (ii) JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton,
Connecticut 06484, Attention of D. Scott Farquhar (Telecopy No. (203) 944-8495);
(f)    if to JPMorgan Chase Bank, N.A., Tokyo Branch, to it at JPMorgan Chase
Bank, N.A., Tokyo Branch, 7-3, Marunouchi 2-chome, Chiyoda-ku, Tokyo, Japan
100-6432, Attn: Loan Operations (Telecopy: (813) 6736-7539; Telephone: (813)
6736-6706) with a copy to (i) JPMorgan Chase Bank, N.A., Loan and Agency
Services, 10 South Dearborn, 19th Floor, Chicago, IL, 60603-2003, Attention of
Nanette Wilson (Telecopy No. (312) 385-7096), and (ii) JPMorgan Chase Bank,
N.A., Two Corporate Drive, Shelton, Connecticut 06484, Attention of D. Scott
Farquhar (Telecopy No. (203) 944-8495);
(g)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
SECTION 10.02.    Waivers; Amendments. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders

92
        
        

--------------------------------------------------------------------------------




hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(k)    Neither this Agreement nor any other Loan Document (other than any
Hedging Agreement) nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, or extend the expiration date of
any Letter of Credit to a date which is after the Maturity Date without the
written consent of each Lender affected thereby, (iv) (A) release all or
substantially all of the Guarantors from their respective Guarantees under a
Guarantee Agreement or limit their liability in respect of such Guarantees or
such Guarantee Agreement or their obligation to enter into and provide a
Guarantee pursuant to a Guarantee Agreement, or (B) release the Parent Borrower
from its obligations under Article IX prior to the satisfaction of all the
Subsidiary Borrowers’ Obligations without the written consent of the
Super-Majority Facility Lenders, (v) release the Lien of the Administrative
Agent on all or substantially all of the Collateral, without the written consent
of each Lender, (vi) change Section 2.21(b),(c) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vii) change any of the provisions of this Section or
the definition of “Required Lenders” or “Majority Facility Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or (viii)
consent to the assignment or transfer by any Loan Party of its rights or
obligations hereunder or under the other Loan Documents, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.
(l)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made with only the consent of the Parent Borrower and
the Administrative Agent to the extent necessary (i) to correct, amend or cure
any ambiguity, inconsistency or defect

93
        
        

--------------------------------------------------------------------------------




or correct any typographical error or other manifest error in any Loan Document
or (ii) to integrate any Incremental Facility in a manner consistent with
Section 2.24.
SECTION 10.03.    Expenses; Indemnity; Damage Waiver. The Parent Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Co-Syndication Agents and their Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Co-Syndication Agents, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(l)    The Parent Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Consolidated Entity, or any Environmental Liability related in any way to any
Consolidated Entity, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) the breach by such Indemnitee of
any if its obligations hereunder. Without limiting the foregoing, and to the
extent permitted by applicable law, the Parent Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages,

94
        
        

--------------------------------------------------------------------------------




costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee.
(m)    To the extent that the Parent Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Aggregate Exposure Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
or if indemnification is sought after the date upon which the Revolving
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
(n)    To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(o)    All amounts due under this Section 10.03 shall be payable promptly after
written demand therefor.
SECTION 10.04.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder or under any other Loan Document without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(f)    (23)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (provided no such assignee shall
be a Borrower or an Affiliate of any Borrower) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the corresponding Loans at the time owing to it, and to the
extent applicable, the LC Exposure at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld) of:

95
        
        

--------------------------------------------------------------------------------




(A)    the Parent Borrower, provided that no consent of the Parent Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment.
(iii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (in the case of Revolving Facilities) and $1,000,000 (in
the case of the Term Facilities) unless each of the Parent Borrower and the
Administrative Agent otherwise consent, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement,
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignor, and
(C)    the assignee, if it shall not be a Lender prior to the date of such
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Parent Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing and any consent requested by a Lender of
the Parent Borrower and the Administrative Agent under this Section 10.04(b)
shall be deemed granted by the Parent Borrower or the Administrative Agent, as
the case may be, if it does not respond to such request within 20 days after the
written request is delivered to the Parent Borrower and the Administrative Agent
in accordance with this Agreement. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by

96
        
        

--------------------------------------------------------------------------------




such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
(g)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(h)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
10.04 and any written consent to such assignment required by paragraph (b) of
this Section 10.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(i)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”; provided no such Participant
shall be a Borrower or an Affiliate of any Borrower) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first

97
        
        

--------------------------------------------------------------------------------




proviso to Section 10.02(b) that affects such Participant. Subject to paragraph
(f) of this Section, each Loan Party agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19 and 2.20 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.21(d)
as though it were a Lender. Each Lender that sells a participation, acting
solely for this purpose as an agent of the Loan Parties, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, and such Lender,
each Loan Party and the Administrative Agent shall treat each person whose name
is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.
(j)    A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
such Participant agrees, for the benefit of the applicable Loan Party, to comply
with Section 2.20(g) and (h) as though it were a Lender.
(k)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(l)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by such
Granting Lender to the Administrative Agent and the Parent Borrower, the option
to provide to the Borrowers all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrowers pursuant to Section
2.01 or 2.04, provided that (i) nothing herein shall constitute a commitment to
make any Loan by any SPC, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, such Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) all
credit decisions (including without limitation any decisions with respect to
amendments and waivers) will continue to be made by such Granting Lender. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
applicable Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any payment under this Agreement for which a Lender would otherwise
be liable, for so long as, and to the extent, the related Granting Lender makes
such payment. In furtherance of the foregoing, each

98
        
        

--------------------------------------------------------------------------------




party hereto hereby agrees that, prior to the date that is one year and one day
after the payment in full of all outstanding senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (i) with notice to, but without the prior written
consent of, the Parent Borrower or the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to its Granting Lender in connection with liquidity and/or credit
facilities to or for the account of such SPC to fund such Loans and (ii) subject
to the provisions of Section 10.12, disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.
SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
SECTION 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. The Loan Documents and the
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

99
        
        

--------------------------------------------------------------------------------




SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Judgment Currency. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(d)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law (it
being understood that recognition and/or enforcement of a judgment in Japan
would occur in a manner provided by applicable Japanese law).
(e)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(f)    Each Subsidiary Borrower hereby irrevocably appoints the Parent Borrower
as its authorized agent for service of process in any suit, action or proceeding
with respect to this Agreement, and agrees that service of process upon such
agent, and written notice of said service to such Subsidiary Borrower by the
Person serving the same, each in the manner provided for notices in Section
10.01, shall be deemed in every respect effective service of process upon such

100
        
        

--------------------------------------------------------------------------------




Borrower in any such suit, action or proceeding. Each other party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law
(it being understood that service of process for any proceeding for the
recognition and/or enforcement of a judgment in Japan would occur in a manner
provided by applicable Japanese law).
(g)    The Obligations of each Borrower shall, notwithstanding any judgment in a
currency (the “judgment currency”) other than the currency in which the sum
originally due to such party or such holder is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency
such party may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party, agrees to remit to
such Borrower such excess.
SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this

101
        
        

--------------------------------------------------------------------------------




Agreement, (e) in connection with the exercise of any remedies under any Loan
Document or any suit, action or proceeding relating to this Agreement or any
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Parent Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than a Consolidated
Entity. For the purposes of this Section, “Information” means all information
received from any Consolidated Entity relating to any Consolidated Entity or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Consolidated Entity; provided that, in the case of
information received from any Consolidated Entity after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 10.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender. Notwithstanding the forgoing, if the Yen Revolving Lender shall have
received interest and/or Charges in an amount that exceeds the Maximum Rate, the
excess interest and Charges shall be (i) applied to the principal of such Loan,
(ii) if it exceeds such unpaid principal of such Loan, applied to the principal
of other Loans held by such Yen Revolving Lender, or (iii) if it exceeds such
unpaid principal of other Loans, refunded to the Japanese Borrower. The Japanese
Borrower represents and warrants to the Yen Revolving Lenders that, as of the
date of this Agreement, it falls into Article 2, Paragraph 1, Item 1 of the Act
on Specified Commitment Line Contract (Act No. 4 of 1999).


SECTION 10.14.    Joint Creditors. Each of the Loan Parties, each of the Lenders
and the Administrative Agent agrees that the Administrative Agent shall be a
joint creditor (together with the relevant Lender) of each and every obligation
of the Loan Parties towards each of the Lenders under or in connection with the
Loan Documents and that, accordingly, the

102
        
        

--------------------------------------------------------------------------------




Administrative Agent will have its own independent right to demand performance
by the Loan Parties of those obligations. However, any discharge of any such
obligation to the Administrative Agent or the relevant Lender shall, to the same
extent, discharge the corresponding obligation owing to the other.
SECTION 10.15.    Collateral Release. In the event that any Loan Party conveys,
sells, leases, assigns, transfers or otherwise disposes of all or any portion of
any of the Capital Stock or assets of any Guarantor to a person that is not (and
is not required to become) a Loan Party in a transaction not prohibited by
Section 6.06, the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by the Parent Borrower and at the
Parent Borrower’s expense to release any Liens created by any Loan Document in
respect of such Capital Stock or assets, and, in the case of a disposition of
the Capital Stock of any Guarantor in a transaction permitted by Section 6.06
and as a result of which such Guarantor would cease to be a Subsidiary,
terminate such Guarantor’s obligations under the Guarantee Agreement as well as
any Liens created by any Loan Documents in respect of the assets of such
Guarantor.
SECTION 10.16.    USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.
SECTION 10.17.    Elimination of Anti-Social Forces
(h)    The Japanese Borrower and the other Loan Parties represent and warrant to
the Yen Revolving Lenders that, as of the date of this Agreement, and as of the
date of each Yen Revolving Loan as though made on said date, neither the
Japanese Borrower nor any other Loan Party is, (i) an organized crime group
(boryokudan), (ii) member of an organized crime group (boryokudan in), (iii) a
person who was a member of an organized crime group during the past five (5)
years, (iv) a sub member of an organized crime group (boryokudan junkoseiin),
(v) a corporation related to an organized crime group (boryokudan kankeikigyo),
(vi) a racketeer attempting to extort money from a company by threatening to
cause trouble at the general stockholders' meeting (soukaiya), (vii) a racketeer
attempting to extort money from a company by advocating social causes
(shakaiundo tou hyobo goro), (viii) special intelligence organized crime group
(tokushu chino boryoku shudan tou), or (ix) any other person or organization
equivalent to any of the above (those set out in items (i) through (viii) shall
be referred to as “Boryokudan Member Etc.”).
(i)    The Japanese Borrower and the other Loan Parties represent and warrant to
the Lender that, as of the date of this Agreement, and as of the date of each
Yen Revolving Loan as though made on said date, neither the Japanese Borrower
nor any other Loan Party has, (i) any relationship that may be deemed as having
its management controlled by Boryokudan Member Etc., (ii) any relationship that
may be deemed as having substantial involvement of Boryokudan Member Etc. in its
management, (iii) any relationship that may be deemed as utilizing Boryokudan
Member Etc. for the purpose of receiving unjustifiable profit for him/her,
itself, or third parties, or for the

103
        
        

--------------------------------------------------------------------------------




purpose of causing damages to third parties, (iv) any relationship that may be
deemed as having involvement in Boryokudan Member Etc., such as providing funds,
etc., or providing accommodation to Boryokudan Member Etc., or (v) any
relationship between officers or people substantially involved in its management
and Boryokudan Member Etc. that may be subject to public criticism.
(j)    The Japanese Borrower and the other Loan Parties hereby covenant that the
Japanese Borrower and the other Loan Parties shall not fall under or have any
relationship in any of the items set forth in clauses (a) and (b) of this
Section 10.17, from and after the execution date of this Agreement.
(k)    The Japanese Borrower and each other Loan Party covenants that it shall
not, by itself or cause any third parties to, (i) make claims with forceful
behavior and acts of violence, (ii) assert unjustifiable claims exceeding the
scope of responsibility under the law, (iii) use threatening action or
statements, or violent acts and behaviors in connection with any transaction,
(iv) engage in acts and behaviors which may damage the credibility or obstruct
the business of any Lender by spreading false rumors or the use of fraudulent
means or force, or (v) engage in other acts and behavior equivalent to those set
out in each of the above items.
(l)    Notwithstanding anything to the contrary herein, in the event that, (i)
any of the Japanese Borrower or the other Loan Parties are deemed as a
Boryokudan Member Etc. or fall under any of the items set forth in clause (a) or
(b) of this Section 10.17, (ii) any of the Japanese Borrower or the other Loan
Parties engage in actions that fall under any of the items set forth in clause
(d) of this Section 10.17, or (iii) there is a breach of any of the
representations and warranties or covenants under clauses (a) through (d) of
this Section 10.17, and in each such case it is not appropriate to continue
trade with the Japanese Borrower or the other Loan Parties, upon request from
any Yen Revolving Lender (which shall be made through the Administrative Agent)
to the Japanese Borrower and the other Loan Parties, all Obligations owed by the
Japanese Borrower and the other Loan Parties to such Yen Revolving Lender
arising under its Yen Revolving Commitment shall be accelerated and the Japanese
Borrower and the other Loan Parties shall immediately perform such Obligations.
Upon payment of any Obligations owing in accordance with clause (e) of this
Section, the applicable Yen Revolving Lender’s Yen Revolving Commitment shall
terminate and it shall cease to be a party to this Agreement with respect to its
Yen Revolving Commitment.
(m)    The Japanese Borrower and each other Loan Party hereby waive and shall
not assert any claim for any damages against any Yen Revolving Lender arising
from this Section 10.17, including in the event that the Japanese Borrower and
the other Loan Parties suffer any loss or damages due to the application of
clause (e) thereof. Further, in the event any Yen Revolving Lender suffers any
damages arising from this Section 10.17, the Credit Parties shall be responsible
to such Yen Revolving Lender, and shall fully compensate such Yen Revolving
Lender, for such damages.
[Signature Pages to Follow]





104
        
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CHARLES RIVER LABORATORIES
INTERNATIONAL, INC.


By:        
    Name:
    Title:
CHARLES RIVER NEDERLAND B.V.


By:        
    Name:
    Title:
CHARLES RIVER UK LIMITED


By:        
    Name:
    Title:
CHARLES RIVER LABORATORIES JAPAN, INC.
By:        
    Name:
    Title:
CHARLES RIVER LABORATORIES LUXEMBOURG S.A.R.L.
By:        
    Name:
    Title:

SIGNATURE PAGE TO CREDIT AGREEMENT
        



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.
as a Lender, Issuing Bank and as Administrative Agent


By:        
    Name:
    Title:
J.P. MORGAN EUROPE LIMITED,
as Administrative Agent


By:        
    Name:
    Title:
JPMORGAN CHASE BANK, N.A., TOKYO BRANCH,
as Administrative Agent


By:        
    Name:
    Title:

SIGNATURE PAGE TO CREDIT AGREEMENT
        



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
as a Lender, Issuing Bank and as Co-Syndication Agent


By:        
    Name:
    Title:

SIGNATURE PAGE TO CREDIT AGREEMENT
        



--------------------------------------------------------------------------------






RBS CITIZENS, NATIONAL ASSOCIATION,
as a Lender and as a Co-Syndication Agent


By:        
    Name:
    Title:

SIGNATURE PAGE TO CREDIT AGREEMENT
        



--------------------------------------------------------------------------------






TD BANK, N.A.,
as a Lender and as a Co-Syndication Agent


By:        
    Name:
    Title:

SIGNATURE PAGE TO CREDIT AGREEMENT
        



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and as a Co-Syndication Agent


By:        
    Name:
    Title:

SIGNATURE PAGE TO CREDIT AGREEMENT
        



--------------------------------------------------------------------------------




DNB BANK ASA, NEW YORK BRANCH
as a Co-Documentation Agent


By:        
    Name:
    Title:
DNB BANK ASA, CAYMAN ISLAND BRANCH
as a Lender


By:        
    Name:
    Title:

SIGNATURE PAGE TO CREDIT AGREEMENT
        



--------------------------------------------------------------------------------




U.S. BANK, NATIONAL ASSOCIATION,
as a Lender and as a Co-Documentation Agent


By:        
    Name:
    Title:







SIGNATURE PAGE TO CREDIT AGREEMENT
        



--------------------------------------------------------------------------------




Signature Page to
Charles River Laboratories International, Inc.
Fifth Amended and Restated Credit Agreement
[INSERT LENDER NAME], as a Lender


By:        
    Name:
    Title:



